--------------------------------------------------------------------------------


US $0.10 UNIT CONVERTIBLE NOTE PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT

[gglogo.gif]

Global Green Solutions Inc.
Suite 1010, 789 West Pender Street, Vancouver, British Columbia, Canada, V6C 1H2
__________

 

-- $0.10 Convertible Note Private Placement Subscription Agreement --
-- Global Green Solutions Inc. --

--------------------------------------------------------------------------------

SIGNATURE PAGE / SUBSCRIBER STATEMENT

TO THE US$0.10 UNIT CONVERTIBLE NOTE PRIVATE PLACEMENT
SUBSCRIPTION AGREEMENT OF GLOBAL GREEN SOLUTIONS INC.

     SUBSCRIBER’S STATEMENT – the Subscriber is a sophisticated investor, the
Subscriber has sought such independent counsel as the Subscriber considers
necessary and the Subscriber has read the attached “US$0.10 unit Convertible
Note Private Placement Subscription Agreement” (the “Agreement”) carefully and
accepts, agrees and acknowledges the representations and terms thereof in full
and without exception and agrees that such Agreement constitutes the entire
agreement between Global Green Solutions Inc. (the “Company”) and the Subscriber
and that there are no collateral representations or agreements between the same.

     The Company is offering (collectively, the “Offering”), to eligible
investors (each such an investor who subscribes to this Offering by this
document is hereinafter referred to as the “Subscriber”) on a private placement
basis, convertible notes yielding 12% per annum simple interest, not in advance
with a two year term (“Purchased Securities”) convertible into units of
securities in the capital of the Company at US$0.10 per unit (“Conversion
Price”) at the option of the Subscriber. Each unit shall be comprised of one
common share and one share purchase warrant, with each whole warrant (each a
“Warrant”) exercisable into a further common share in the capital of the Issuer
at US$0.25 per share for a two year period from the date of conversion (each a
“Unit”). Interest is payable at the end of term in either cash or common shares
convertible at the Conversion Price. Warrants may be exercised for cash
consideration or on a cashless basis as defined in section 1.3 of this
Agreement. The Company offers, and the Subscriber accepts, the US$0.10 Unit
Convertible Note on the terms and conditions as set forth in this subscription
agreement (the “Agreement”).

-- $0.10 Convertible Note Private Placement Subscription Agreement --
-- Global Green Solutions Inc. --

--------------------------------------------------------------------------------

- 2 -

Amount of Convertible Note subscribed for: = US$ ___________________________
Exercisable into __________________ Units of the Company as outlined below in
the Subscription Agreement

Dated at ____________, ____________, on this _____day of _____________, 2010.

REGISTRATION INSTRUCTIONS:   DELIVERY INSTRUCTIONS:             Name to appear
on certificate   Name and account reference, if applicable             Account
reference, if applicable   Contact name             Address   Address          
      Telephone number


EXECUTED by the Subscriber this ____ day of __________ , 2010. By executing this
Subscription Agreement, the Subscriber certifies that the Subscriber and any
beneficial purchaser for whom the Subscriber is acting is a resident in the
jurisdiction shown as the “Address of the Subscriber”. The address of the
Subscriber will be accepted by the Company as a representative as to the address
of residency for the Subscriber.


WITNESS:   EXECUTION BY SUBSCRIBER: (all items must be completed)            
Signature of witness   Signature of individual (if Subscriber is an individual)
            Name of witness         Signature of Authorized Signatory (if
Subscriber is not an individual)       Address of witness         Name and Title
of Authorized Signatory (please print)                 Name of Subscriber
(please print) (the “Subscriber”)               Address of Subscriber
(residence) ACCEPTED this ____ day of ___________, 2010.           Telephone
number and e-mail address [gglogo.gif]     Per:           Authorized signatory  
 

-- $0.10 Convertible Note Private Placement Subscription Agreement --
-- Global Green Solutions Inc. --

--------------------------------------------------------------------------------

- 3 -

IF THE SUBSCRIBER IS NOT A U.S. RESIDENT, THE SUBSCRIBER MUST COMPLETE AND SIGN
ATTACHMENT “I” IMMEDIATELY FOLLOWING THIS SIGNATURE PAGE/SUBSCRIBER STATEMENT
AND COMPLETE THE MISSING INFORMATION AND CIRCLE THE APPLICABLE CATEGORY(IES) (A)
THROUGH (P) AS SET FORTH IN SECTION 3.4(af)(i) OF THE ATTACHED AGREEMENT.

IF THE SUBSCRIBER IS NOT A BC RESIDENT, THE SUBSCRIBER MUST COMPLETE ATTACHMENT
“II” BRITISH COLUMBIA INSTRUMENT 51-509 CERTIFICATE OF SHAREHOLDER WHICH
REPRESENTS AND WARRANTS THAT THE SUBSCRIBER IS NOT A RESIDENT OF BRITISH
COLUMBIA AND UNDERTAKES NOT TO TRADE OR RESELL ANY OF THE SHARES IN OR FROM
BRITISH COLUMBIA UNLESS THE TRADE OR RESALE IS MADE IN ACCORDANCE WITH BCI
51.509.

IF THE SUBSCRIBER IS A U.S. RESIDENT, THE SUBSCRIBER MUST COMPLETE AND SIGN
SCHEDULE A AT THE END OF THIS DOCUMENT

-- $0.10 Convertible Note Private Placement Subscription Agreement --
-- Global Green Solutions Inc. --

--------------------------------------------------------------------------------

Attachment “I”
SUBSCRIBER’S CERTIFICATE

All capitalized terms herein, unless otherwise defined, have the meanings
ascribed thereto in the Subscription Agreement.

The purpose of this Questionnaire is to assure the Company that the Subscriber
will meet certain requirements of National Instrument 45-106 ("NI 45-106"). The
Company will rely on the information contained in this Questionnaire for the
purposes of such determination.

The Subscriber covenants, represents and warrants to the Company that:

1.

a) the Subscriber has such knowledge and experience in financial and business
matters as to be capable of evaluating the merits and risks of the transactions
detailed in the Subscription Agreement and the Subscriber is able to bear the
economic risk of loss arising from such transactions;

   





 

b) the Subscriber is purchasing the US $0.10 Unit Convertible Note as principal,
that the Subscriber is resident in the jurisdiction set out on the signature
page thereof;

   





    2.

the Subscriber is (tick one or more of the following boxes):

     





 

(A)

a founder of the Company, or a director, executive officer, employee or control
person of the Company or of an affiliate of the Company

 [     ]    





 

(B)

a spouse, parent, grandparent, brother, sister or child of a director, executive
officer, founder or control person of the Company or an affiliate of the Company

[     ]    





 

(C)

a close personal friend of a director, executive officer, founder or control
person of the Company

[     ]    





 

(D)

a close business associate of a director, executive officer, founder or control
person of the Company or an affiliate of the Company

[     ]    





     

(E)

an accredited investor

 [     ]    





 

(F)

a company, partnership or other entity of which a majority of the voting
securities are beneficially owned by, or a majority of the directors are,
persons described in paragraphs A to F

[     ]    





 

(G)

a trust or estate of which all of the beneficiaries or a majority of the
trustees or executors are persons described in paragraphs A to F

[     ]    





 

(H)

purchasing as principal Securities with an aggregate acquisition cost of not
less than CDN$150,000

[     ]

-- $0.10 Convertible Note Private Placement Subscription Agreement --
-- Global Green Solutions Inc. --

--------------------------------------------------------------------------------

- 2 -

  3.

if the Subscriber has checked box B, C, D, E, G or H in Section 2 above, the
director, executive officer, founder or control person of the Company with whom
the undersigned has the relationship is:

     

Instructions to Subscriber: fill in the name of each director, executive
officer, founder and control person which you have the above-mentioned
relationship with. If you have checked box G or H, also indicate which of A to F
describes the security holders, directors, trustees or beneficiaries which
qualify you as box G or H and provide the names of those individuals. Please
attach a separate page if necessary.

  4.

if the Subscriber is resident in Ontario, the Subscriber is (tick one or more of
the following boxes only if the Subscriber is resident in Ontario):


  (A) a founder of the Company  [     ]   (B) an affiliate of a founder of the
Company  [     ] (C) a spouse, parent, brother, sister, grandparent or child of
a director, executive officer or founder of the Company [     ]   (D) a person
that is a control person of the Company  [     ]   (E) an accredited investor
 [     ] (F) purchasing as principal Securities with an aggregate acquisition
cost of not less than CDN$150,000 [     ]


  5.

if the Subscriber has checked box A, B, C or D in Section 4 above, the director,
executive officer, founder or control person of the Company with whom the
undersigned has the relationship is:

               

(Instructions to Subscriber: fill in the name of each director, executive
officer, founder, affiliate and control person which you have the above-
mentioned relationship with.)


  6.

if the Subscriber has ticked box F in Section 2 or box E in Section 4 above, the
Subscriber satisfies one or more of the categories of "accredited investor" (as
that term is defined in NI 45-106) indicated below (please check the appropriate
box):


[ ]

(a) a Canadian financial institution as defined in National Instrument 14- 101,
or an authorized foreign bank listed in Schedule III of the Bank Act (Canada);

   



[ ]

(b) the Business Development Bank of Canada incorporated under the Business
Development Bank Act (Canada);

   



[ ]

(c) a subsidiary of any person referred to in any of the foregoing categories,
if the person owns all of the voting securities of the subsidiary, except the
voting securities required by law to be owned by directors of that subsidiary;

-- $0.10 Convertible Note Private Placement Subscription Agreement --
-- Global Green Solutions Inc. --

--------------------------------------------------------------------------------

- 3 -

[ ]

(d) an individual registered or formerly registered under securities legislation
in a jurisdiction of Canada, as a representative of a person or company
registered under securities legislation in a jurisdiction of Canada, as an
adviser or dealer, other than a limited market dealer registered under the
Securities Act (Ontario) or the Securities Act (Newfoundland);

   



[ ]

(e) an individual registered or formerly registered under the securities
legislation of a jurisdiction of Canada as a representative of a person referred
to in paragraph (d);

   



[ ]

(f) the government of Canada or a province, or any crown corporation or agency
of the government of Canada or a province;

   



[ ]

(g) a municipality, public board or commission in Canada and a metropolitan
community, school board, the Comite de gestion de la taxe scholaire de l'ile de
Montreal or an intermunicipal management board in Québec;

   



[ ]

(h) a national, federal, state, provincial, territorial or municipal government
of or in any foreign jurisdiction, or any agency thereof;

   



[ ]

(i) a pension fund that is regulated by either the Office of the Superintendent
of Financial Institutions (Canada) or a pension commission or similar regulatory
authority of a jurisdiction of Canada;

   



[ ]

(j) an individual who either alone or with a spouse beneficially owns, directly
or indirectly, financial assets (as defined in NI 45-106) having an aggregate
realizable value that, before taxes but net of any related liabilities, exceeds
CDN$1,000,000;

   



[ ]

(k) an individual whose net income before taxes exceeded CDN$200,000 in each of
the two more recent calendar years or whose net income before taxes combined
with that of a spouse exceeded $300,000 in each of those years and who, in
either case, reasonably expects to exceed that net income level in the current
calendar year;

   



[ ]

(l) an individual who, either alone or with a spouse, has net assets of at least
CDN $5,000,000;

   



[ ]

(m) a person, other than an individual or investment fund, that had net assets
of at least CDN$5,000,000 as reflected on its most recently prepared financial
statements;

   



[ ]

(n) an investment fund that distributes it securities only to persons that are
accredited investors at the time of distribution, a person that acquires or
acquired a minimum of CDN$150,000 of value in securities, or a person that
acquires or acquired securities under Sections 2.18 or 2.19 of NI 45- 106;

-- $0.10 Convertible Note Private Placement Subscription Agreement --
-- Global Green Solutions Inc. --

--------------------------------------------------------------------------------

- 4 -

[ ]

(o) an investment fund that distributes or has distributed securities under a
prospectus in a jurisdiction of Canada for which the regulator or, in Québec,
the securities regulatory authority, has issued a receipt;

   



[ ]

(p) a trust company or trust corporation registered or authorized to carry on
business under the Trust and Loan Companies Act (Canada) or under comparable
legislation in a jurisdiction of Canada or a foreign jurisdiction, acting on
behalf of a fully managed account managed by the trust company or trust
corporation, as the case may be;

   



[ ]

(q) a person acting on behalf of a fully managed account managed by that person,
if that person (i) is registered or authorized to carry on business as an
adviser or the equivalent under the securities legislation of a jurisdiction of
Canada or a foreign jurisdiction, and (ii) in Ontario, is purchasing a security
that is not a security of an investment fund;

   



[ ]

(r) a registered charity under the Income Tax Act (Canada) that, in regard to
the trade, has obtained advice from an eligibility advisor or an advisor
registered under the securities legislation of the jurisdiction of the
registered charity to give advice on the securities being traded;

   



[ ]

(s) an entity organized in a foreign jurisdiction that is analogous to any of
the entities referred to in paragraphs (a) to (d) or paragraph (i) in form and
function;

   



[ ]

(t) a person in respect of which all of the owners of interests, direct,
indirect or beneficial, except the voting securities required by law to be owned
by directors, are persons that are accredited investors;

   



[ ]

(u) an investment fund that is advised by a person registered as an adviser or a
person that is exempt from registration as an adviser; or

   



[ ]

(v) a person that is recognized or designated by the securities regulatory
authority or, except in Ontario and Québec, the regulator as (i) an accredited
investor, or (ii) an exempt purchaser in Alberta or British Columbia.

-- $0.10 Convertible Note Private Placement Subscription Agreement --
-- Global Green Solutions Inc. --

--------------------------------------------------------------------------------

- 5 -

The Subscriber acknowledges and agrees that the Subscriber may be required by
the Company to provide such additional documentation as may be reasonably
required by the Company and its legal counsel in determining the Subscriber's
eligibility to acquire the Securities under relevant legislation.

     IN WITNESS WHEREOF, the undersigned has executed this Questionnaire as of
the ___ day of __________________2010.

If an Individual:   If a Corporation, Partnership or Other Entity:            
Signature   Name of Entity             Print or Type Name   Signature of
Authorized Signatory                 Print Authorized Signatory name and title

-- $0.10 Convertible Note Private Placement Subscription Agreement --
-- Global Green Solutions Inc. --

--------------------------------------------------------------------------------

Attachment “II”

BRITISH COLUMBIA INSTRUMENT 51-509
CERTIFICATE OF SHAREHOLDER

In connection with the issuance of common shares (the “Shares”) of GLOBAL GREEN
SOLUTIONS INC., to the undersigned (the “Subscriber”), pursuant to that certain
convertible note (the “Agreement”), the Subscriber hereby agrees, acknowledges,
represents, warrants and undertakes as follows:

1. Pursuant to British Columbia Instrument 51-509 – Issuers Quoted in the U.S.
Over –the-Counter Markets (“BCI 51-509”), as adopted by the British Columbia
Securities Commission, a subsequent trade in the Shares in or from British
Columbia will be a distribution subject to the prospectus and registration
requirements of applicable Canadian securities legislation (including the
British Columbia Securities Act) unless certain conditions are met, which
conditions include, among others, a requirement that any certificate
representing the Shares (or ownership statement issued under a direct
registration system or other book entry system) bear the restrictive legend (the
"BC Legend") specified in BCI 51-509.

2. The Subscriber represents and warrants that the Subscriber is not a resident
of British Columbia and undertakes not to trade or resell any of the Shares in
or from British Columbia unless the trade or resale is made in accordance with
BCI 51.509. The Subscriber understands and agrees that the Company and others
will rely upon the truth and accuracy of these representations and warranties
and agrees that if such representations and warranties are no longer accurate or
have been breached, the Subscriber shall immediately notify the Company.

3. By executing and delivering this Certificate and as a consequence of the
representations and warranties made by the Subscriber herein, the Subscriber
will have directed the Company not to include the BC Legend on any certificates
representing the Shares to be issued to the Subscriber. As a consequence, the
Subscriber will not be able to rely on the resale provisions of BCI 51-509, and
any subsequent trade in any of the Shares in or from British Columbia will be a
distribution subject to the prospectus and registration requirements of the
British Columbia Securities Act.

4. If the Subscriber wishes to trade or resell any of the Shares in or from
British Columbia, the Subscriber agrees and undertakes to return, prior to any
such trade or resale, any certificate representing the Shares to the Company’s
transfer agent to have the BC Legend imprinted on such certificate or to
instruct the Company’s transfer agent to include the BC Legend on any ownership
statement issued under a direct registration system or other book entry system.

-- $0.10 Convertible Note Private Placement Subscription Agreement --
-- Global Green Solutions Inc. --

--------------------------------------------------------------------------------

- 2 -

Attachment “II”

BRITISH COLUMBIA INSTRUMENT 51-509
CERTIFICATE OF SHAREHOLDER

Signature Page

If an Individual:   If a Corporation, Partnership or Other Entity:            
Signature   Signature of Authorized Signatory             Print or Type Name  
Print or Type Name and Title                 Name of the Entity


  Witness Signature     Print Name and Address


Date:    

-- $0.10 Convertible Note Private Placement Subscription Agreement --
-- Global Green Solutions Inc. --

--------------------------------------------------------------------------------

US$0.10 UNIT CONVERTIBLE NOTE
PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT

NONE OF THE SECURITIES TO WHICH THIS PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT
(THE “SUBSCRIPTION AGREEMENT”) RELATES HAVE BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE "1933 ACT"), OR ANY U.S. STATE
SECURITIES LAWS, AND, UNLESS SO REGISTERED, NONE MAY BE OFFERED OR SOLD,
DIRECTLY OR INDIRECTLY, IN THE UNITED STATES OR TO U.S. PERSONS (AS DEFINED
HEREIN) EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF REGULATION D, RULE 506 UNDER
THE 1933 ACT, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE 1933
ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT
TO, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN
ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS.

(OR)

THIS PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT (THE "SUBSCRIPTION AGREEMENT")
RELATES TO AN OFFERING OF SECURITIES IN AN OFFSHORE TRANSACTION TO PERSONS WHO
ARE NOT U.S. PERSONS (AS DEFINED HEREIN) PURSUANT TO REGULATION S UNDER THE
UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE "1933 ACT").

NONE OF THE SECURITIES TO WHICH THIS SUBSCRIPTION AGREEMENT RELATES HAVE BEEN
REGISTERED UNDER THE 1933 ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO
REGISTERED, NONE MAY BE OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED
STATES OR TO U.S. PERSONS (AS DEFINED HEREIN) EXCEPT IN ACCORDANCE WITH THE
PROVISIONS OF REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION
FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE
1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES
LAWS.

UNLESS PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THE SECURITIES MUST
NOT TRADE THE SECURITIES BEFORE THE DATE WHICH IS FOUR MONTHS FROM THE CLOSING
DATE.

(AND, IF APPLICABLE)

UNLESS OTHERWISE PERMITTED UNDER SECURITIES LEGISLATION THE HOLDER OF THIS
SECURITY MUST NOT TRADE THE SECURITY IN OR FROM BRITISH COLUMBIA UNLESS THE
CONDITIONS IN SECTION 12 (2) OF THE BC INSTRUMENT 51-509 ISSUERS QUOTED IN THE
U.S. OVER THE COUNTER MARKET ARE MET.

-- $0.10 Convertible Note Private Placement Subscription Agreement --
-- Global Green Solutions Inc. --

--------------------------------------------------------------------------------

- 2 -

US$0.10 UNIT CONVERTIBLE NOTE UNIT PRIVATE PLACEMENT OFFERING

To: GLOBAL GREEN SOLUTIONS INC. (the “Company”), with an address for notice and
delivery located at Suite 1010, 789 West Pender Street, Vancouver, British
Columbia, Canada, V6C 1H2.

     The Company is offering (collectively, the “Offering”), to eligible
investors (each such an investor who subscribes to this Offering by this
document is hereinafter referred to as the “Subscriber”) on a private placement
basis, convertible notes yielding 12% per annum simple interest, not in advance
with a two year term (“Purchased Securities”) convertible into units of
securities in the capital of the Company at US$0.10 per unit (“Conversion
Price”) at the option of the Subscriber. Each unit shall be comprised of one
common share and one share purchase warrant, with each whole warrant (each a
“Warrant”) exercisable into a further common share in the capital of the Issuer
at US$0.25 per share for a two year period from the date of conversion (each a
“Unit”). Interest is payable at the end of term in either cash or common shares
convertible at the Conversion Price. Warrants may be exercised for cash
consideration or on a cashless basis as defined in section 1.3 of this
Agreement. The Company offers, and the Subscriber accepts, the Convertible Note
and the underlying Units on the terms and conditions as set forth in this
subscription agreement (the “Agreement”).

Article 1
SUBSCRIPTION FOR CONVERTIBLE NOTE

1.1 Subscription for Convertible Note. Based upon the hereinafter terms,
conditions, representations, warranties and covenants given by each party to the
other, the Subscriber hereto hereby irrevocably subscribes for and agrees to
purchase a convertible note as described above, for aggregate consideration (the
“Subscription Price”) as set forth on the Signature Page/Subscriber Statement at
the beginning of this document.

1.2 Acceptance of subscription. The Company, upon acceptance by its Board of
Directors (the “Board”) of all or part of this subscription Agreement, agrees to
issue the convertible note as consideration for the Subscriber’s subscription,
and to refund any excess subscription monies of the Subscription Price of any
non-accepted portion of this subscription Agreement.

1.3 Warrants and exercise of Warrants. Upon conversion of the convertible note
at US$0.10 per share into one common share and one whole warrant, the Warrants
forming part of the Units will be registered in the name of the Subscriber and
will be non-transferable except in compliance with the United States Securities
Act of 1933, as amended (the “U.S. Act”), and each such Warrant will entitle the
Subscriber to purchase one additional common share of common stock of the
Company (each a “Warrant Share”), for the period commencing upon the date of
issuance of the Units by the Board and ending at 5:00 p.m. (Vancouver, British
Columbia, Canada, time) on the day which is two years thereafter (such time
period being the “Warrant Exercise Period” herein), at an exercise price of
US$0.25 per Warrant Share (“Purchase Price”) during the Warrant Exercise Period
and by either paying cash or other consideration amicable to the Company, or via
cashless exercise as set out as follows:

     Cashless Exercise

     (a) Warrants may be exercisable in whole or in part at the option of the
Holder either (i) on payment by cash, wire transfer or by certified or official
bank check payable to the order of the Company equal to the applicable aggregate
Purchase Price, or (ii) by cashless exercise in accordance with Section (b)
below or (iii) by a combination of any of the foregoing methods, for the number
of common shares specified in such form (as such exercise number shall be
adjusted to reflect any adjustment in the total number of common shares issuable
to the holder per the terms of the Warrant) and the holder shall thereupon be
entitled to receive the number of duly authorized, validly issued, fully-paid
and non-assessable common shares in the capital of the Company determined as
provided herein.

-- $0.10 Convertible Note Private Placement Subscription Agreement --
-- Global Green Solutions Inc. --

--------------------------------------------------------------------------------

- 3 -

     (b) If the Fair Market Value of one common share is greater than the
Purchase Price (at the date of calculation as set forth below), in lieu of
exercising this Warrant for cash, the holder may elect to receive common shares
equal to the value (as determined below) of this Warrant (or the portion thereof
being cancelled) by surrender of this Warrant at the principal office of the
Company together with the properly endorsed Subscription Form in which event the
Company shall issue to the holder a number of common shares computed using the
following formula:

                        X=Y (A-B)                 A   Where X=

the number of common shares to be issued to the holder

  Y=

the number of common shares purchasable under the Warrant or, if only a portion
of the Warrant is being exercised, the portion of the Warrant being exercised

     



  A=

the Fair Market Value of one share of the Company’s common stock as defined for
the purposes of this calculation as the 30 day volume weighted average price of
the Issuer’s securities preceding the date of Conversion as defined herein

     



    B=

 Purchase Price

     (c) For purposes of Rule 144 promulgated under the 1933 Act, it is
intended, understood and acknowledged that the Warrant Shares issued in a
cashless exercise transaction shall be deemed to have been acquired by the
Holder, and the holding period for the Warrant Shares shall be deemed to have
commenced, on the date this Warrant was originally issued pursuant to the
Subscription Agreement.

1.4 Warrant certificates. The terms and conditions which govern the Warrants
will be referred to on the certificates representing the Warrants in the form
attached hereto as Exhibit “A” and will contain, among other things,
anti-dilution provisions and provisions for the appropriate adjustment in the
class, number and price of the Warrant Shares issuable on the exercise of the
Warrants upon the occurrence of certain events including any subdivision,
consolidation or reclassification of the common shares, the payment of stock
dividends and the amalgamation of the Company.

1.5 Other financings. The issue and terms of the Warrants will not restrict or
prevent the Company from obtaining any other financing or from issuing
additional securities or rights during the period within which the Warrants are
exercisable.

-- $0.10 Convertible Note Private Placement Subscription Agreement --
-- Global Green Solutions Inc. --

--------------------------------------------------------------------------------

- 4 -

1.6 Replacement Warrant certificates. If the Subscriber exercises any Warrants
the Company will issue to the Subscriber the number of Warrant Shares equal to
the number of Warrants exercised and deliver to the Subscriber a certificate
representing the Warrant Shares.

1.7 Subscriber’s eligibility for subscription. The Subscriber acknowledges and
warrants (and has made diligent inquiries to so determine or has the
sophistication and knowledge to know the Subscriber’s status without concern of
error), on which the Company relies, that the Subscriber is purchasing the Units
on a private basis and without infraction of or impedance by his domicile laws
due to one or more of the following:

  (a)

the Subscriber is an eligible and exempt investor under the laws of the
Subscriber’s domicile by either being a person who complies with exemptions from
prospectus requirements or is otherwise exempt by virtue of the Subscriber’s
wealth, income and investment knowledge or capacity; or

        (b)

the Subscriber is subscribing for a value in Units constituting an exempt
investment under the laws of the Subscriber’s domicile; or

        (c)

the Subscriber’s domicile laws do not restrict investment; and

        (d)

where the Subscriber has completed the appropriate portions of this Agreement
and its related Appendices and the completion of the same, whether signed or
not, constitute a true and accurate statement by the Subscriber.

     For the purposes of this Agreement it is hereby acknowledged and agreed
that “Securities” is hereinafter collectively defined to mean the Units, the
Shares, the Warrants and the Warrant Shares.

1.8 Risks of subscription. The Subscriber acknowledges that no party independent
of the Company has made or will make any opinion or representations on the
merits or risks of an investment in any of the Securities unless sought out by
the Subscriber; which the Subscriber is encouraged to do. The Subscriber is
aware that this investment is a speculative and risky investment, the Subscriber
warrants that it could tolerate the full loss of the investment without
significant or material impact on the Subscriber’s financial condition.

Article 2
METHOD OF SUBSCRIPTION AND ACCEPTANCE BY THE COMPANY

2.1 Method of subscription. It is hereby acknowledged and agreed by the parties
hereto that any subscription for Units shall be made by the Subscriber:

  (a)

by faxing to the Company at (604) 637-3111 a completed and executed copy of this
Agreement together with all applicable Appendices hereto; and

-- $0.10 Convertible Note Private Placement Subscription Agreement --
-- Global Green Solutions Inc. --

--------------------------------------------------------------------------------

- 5 -

  (b)

by delivering to the Company, at Suite 1010, 789 West Pender Street, Vancouver,
British Columbia, Canada, V6C 1H2, an originally executed and completed copy of
this Agreement via courier and all applicable Appendices hereto together with
payment for the exact Subscription Price for such Units in the following manner:

            (i)

by delivery:

            (A)

to the Company, at its above address, of a bank draft, money order or cashier’s
cheque for the exact Subscription Price for the Units made payable to the
Company; or

            (ii)

by wire transfer to the Company’s Account of the exact Subscription Price for
the Units to the following wiring instructions:

INFORMATION FOR WIRING FUNDS TO GLOBAL GREEN SOLUTIONS INC.

BENEFICIARY’S BANK: BANK OF MONTREAL     595 BURRARD STREET     VANCOUVER,
BRITISH COLUMBIA   CANADA               U.S. ACCOUNT NO.: 4604-198   SWIFT BIC
ADDRESS: BOFMCAM2   TRANSIT NO.: 0004         INTERMEDIARY BANK, IF REQUIRED
WACHOVIA BANK, NA SWIFT CODE PNBPUS3NNYC ABA NUMBER 026005092   Funds wired
within Canada do not need to be routed through the Intermediary bank.        
BENEFICIARY : Global Green Solutions Inc.   789 West Pender Street, Suite 1010
Vancouver, B.C. V6C 1H2         Contact Monita Faris       604-606-7977        
      Please include information with the wire, referencing the Convertible Note

2.2 Acceptance of subscription or return of Subscription Price by the Company.
The Subscriber acknowledges that the Company will be accepting subscriptions for
Units on a first come, first served, basis. As a consequence the Company, upon
acceptance by its Board of all or part of this subscription Agreement (the
“Acceptance”), hereby agrees to issue the accepted number of Units, as fully
paid and non-assessable, and as consideration for the Subscriber’s subscription,
and to promptly refund any excess subscription monies of the Subscription Price
of any non-accepted portion of this subscription Agreement. In this regard the
Subscriber acknowledges that, although Units may be issued to other subscribers
concurrently with the Company’s Acceptance of all or part of this subscription
Agreement, there may be other sales of Units by the Company, some or all of
which may close before or after the Acceptance herein. The Subscriber further
acknowledges that there is a risk that insufficient funds may be raised by the
Company upon the Company’s Acceptance of all or part of this subscription
Agreement to fund the Company’s objectives and that further closings may not
take place after Acceptance herein.

-- $0.10 Convertible Note Private Placement Subscription Agreement --
-- Global Green Solutions Inc. --

--------------------------------------------------------------------------------

- 6 -

2.3 Use of funds before and after Acceptance. The Company agrees that the
Subscription Price will be held by the Company or by the Company’s Counsel for
the benefit of the Subscriber to reserve the Subscriber’s subscription and,
prior to Acceptance, such funds shall not be considered a loan and shall not
bear interest but shall constitute solely a reservation of subscription. The
Subscriber shall not demand return of its Subscription Price monies unless the
Units have not been issued for a period in excess of 15 calendar days from the
date of this subscription and such demand may be fulfilled by Acceptance and
delivery of subscribed Units or return of funds at the Company’s sole and
absolute discretion. The Subscriber acknowledges that the funds to be raised
from all Units are to be employed for the business of the Company in accordance
with management’s determination as to the best use of the same for the Company’s
business plans. Notwithstanding any disclosure document or offering memorandum
or prospectus provided concurrent with this subscription, the Company reserves
the right at any time to alter its business plans in accordance with
management’s appreciation of the market for the goods and services of the
Company and the best use of the Company’s funds to advance its business, whether
present or future.

2.4. Securities issued at different prices and characteristics. Although the
Company represents and warrants that it has no current plans to issue any
Securities at the present time other than in connection with this Offering, the
Subscriber acknowledges that the Company will, in the future, issue its
securities at different prices which may occur sequentially, from time-to-time,
or at the same time and prices in the future may be lower than now. The Company
will also issue offerings which have warrants, or other benefits, attached and
some offerings which do not. Not all subscribers will receive common shares, or
other share classes, of the Company at the same price and such may be issued at
vastly different prices to that of the Subscriber. For example, however, without
limitation, the Company will or may issue securities for developmental assets
(which cannot be valued and so may be assigned a nominal value on the Company’s
books) or for services or to attract expertise or management talent or other
circumstances considered advisable by the Board. Such issuance at different
prices are made by the Board in its judgment as to typical structuring for a
company such as the Company, to incentivise, reward and to provide a measure of
developmental control, to acquire assets or services which the Board considers
necessary or advisable for the Company’s development and success and other such
considerations in the Board’s judgment. The Company may or will acquire debt
and/or equity financings in the future required or advisable, as determined by
the Board, in the course of the Company’s business development. The Subscriber
acknowledges these matters and understands that the Subscriber’s investment is
not necessarily the most advantageous investment in the Company.

2.5 Delivery of Convertible Note, and share and Warrant certificates upon
Conversion. The Company, promptly after the Acceptance by its Board of all or
part of this subscription Agreement, agrees to deliver to the Subscriber a
Convertible Note as described hereinfor under this Subscription Agreement. Upon
Conversion, the Company agrees to provide the converted number of common Shares
and Warrants to the Subscriber within ten calendar days of such notice of
conversion.

-- $0.10 Convertible Note Private Placement Subscription Agreement --
-- Global Green Solutions Inc. --

--------------------------------------------------------------------------------

- 7 -

Article 3
INVESTMENT SUBSCRIPTION TERMS, CORPORATE DISCLOSURE AND
GENERAL SUBSCRIBER ACKNOWLEDGEMENTS AND WARRANTIES

3.1 Description of the Units. The Company is issuing Convertible Notes
convertible into Units of securities in the capital of the Issuer at a price of
US$0.10 per Unit. The Shares forming part of the Units, together with the
Warrant Shares which are issuable upon conversion of the note at US$0.10 per
unit into one common share and one whole share purchase warrant and such
Warrants upon exercise, are a part of the common shares of the Company presently
authorized. Copies of the constating documents of the Company describing the
common shares and the rights of shareholders are available upon request.

3.2 Indemnity. The Subscriber shall hold harmless and indemnify the Company from
and against, and shall compensate and reimburse the same for, any loss, damage,
claim, liability, fee (including reasonable attorneys’ fees), demand, cost or
expense (regardless of whether or not such loss, damage, claim, liability, fee,
demand, cost or expense relates to a third-party claim) that is directly or
indirectly suffered or incurred by the Company, or to which the Company becomes
subject, and that arises directly or indirectly from, or relates directly or
indirectly to, any inaccuracy in or breach of any representation, warranty,
covenant or obligation of the Subscriber contained in this Agreement.

3.3 The Subscriber’s understandings and acknowledgments. The Subscriber hereby
acknowledges and agrees that:

  (a)

Further financings: although the Company has no current plans to issue any
Securities at the present time other than in connection with this Offering, the
Company may issue further offerings in the future similar to the within Offering
which may be at higher or lower prices (as determined by the Company in
accordance with its appreciation of market conditions). The Company may, and
will, acquire debt and/or equity financings in the future required or advisable
in the course of the Company’s business development;

        (b)

Withdrawal or revocation: this Agreement is given for valuable consideration and
shall not be withdrawn or revoked by the Subscriber once tendered to the Company
with the Subscription Price;

        (c)

Agreement to be bound: the Subscriber hereby specifically agrees to be bound by
the terms of this Agreement as to all particulars hereof and hereby reaffirms
the acknowledgments, representations and powers as set forth in this Agreement;

        (d)

Reliance on Subscriber’s representations: the Subscriber understands that the
Company will rely on the acknowledgments, representations and covenants of the
Subscriber contained herein in determining whether a sale of the Units to the
Subscriber is in compliance with applicable securities laws. The Subscriber
warrants that all acknowledgments, representations and covenants are true and
accurate; and

        (e)

Waiver of pre-emptive rights: the Subscriber hereby grants, conveys and vests
unto the President of the Company, or unto such other nominee or nominees of the
President of the Company as the President of the Company may determine, from
time to time, in the President’s sole and absolute discretion, as the
Subscriber’s power of attorney solely for the purpose of waiving any prior or
pre- emptive rights which the Subscriber may have to further issues of equity by
the Company under applicable corporate and securities laws.

-- $0.10 Convertible Note Private Placement Subscription Agreement --
-- Global Green Solutions Inc. --

--------------------------------------------------------------------------------

- 8 -

3.4 The Subscriber’s representations and warranties. The Subscriber hereby
represents and warrants that:

  (a)

No registration and sales under Regulation S: if the Subscriber is not a
resident of the United States: (i) the Subscriber acknowledges that the
Securities have not been registered under the U.S. Act; (ii) the Subscriber
agrees to resell the Securities only in accordance with the provisions of
Regulation S, pursuant to a registration under the U.S. Act or pursuant to an
available exemption from such registration, and that hedging transactions
involving the Securities may not be conducted unless in compliance with the U.S.
Act; (iii) the Subscriber understands that any certificate representing the
Securities may bear a legend setting forth the foregoing restrictions; and (iv)
the Subscriber understands that the Securities are restricted within the meaning
of “Rule 144” promulgated under the U.S. Act; that the exemption from
registration under Rule 144 will not be available in any event for at least six
months from the date of purchase and payment of the Securities by the
Subscriber, and even then will not be available unless (i) a public trading
market then exists for the common stock of the Company, (ii) adequate
information concerning the Company is then available to the public and (iii)
other terms and conditions of Rule 144 are complied with; and that any sale of
the Securities may be made by the Subscriber only in limited amounts in
accordance with such terms and conditions;

          (b)

No U.S. beneficial interest: if the Subscriber is not a resident of the United
States, no U.S. Person, either directly or indirectly, has any beneficial
interest in any of the Securities acquired by the Subscriber hereunder, nor does
the Subscriber have any agreement or understanding (written or oral) with any
U.S. Person respecting:

          (i)

the transfer or any assignment of any rights or interest in any of the
Securities;

          (ii)

the division of profits, losses, fees, commissions or any financial stake in
connection with this subscription; or

          (iii)

the voting of the Securities;

          (c)

Experience: the Subscriber has the requisite knowledge and experience in
financial and business matters for properly evaluating the risks of an
investment in the Company;

          (d)

Information: the Subscriber has received all information regarding the Company
reasonably requested by the Subscriber;

          (e)

Risk: the Subscriber understands that an investment in the Company involves
certain risks of which the Subscriber has taken full cognizance, and which risks
the Subscriber fully understands;

          (f)

Fees: The Subscriber acknowledges and agrees that the Company may pay to finders
that introduce subscribers to the Company, a finder's fee as may be negotiated
by the parties to this Agreement;

-- $0.10 Convertible Note Private Placement Subscription Agreement --
-- Global Green Solutions Inc. --

--------------------------------------------------------------------------------

- 9 -

  (g)

Adequacy of information: the Subscriber has been given the opportunity to ask
questions of, and to receive answers from, the Company concerning the terms and
conditions of the Offering and to obtain additional information necessary to
verify the accuracy of the information contained in the information described in
paragraph (e) above, or such other information as the Subscriber desired in
order to evaluate an investment in the Company;

          (h)

Residency: the residence of the Subscriber as set forth hereinbelow is the true
and correct residence of the Subscriber and the Subscriber has no present
intention of becoming a resident or domiciliary of any other jurisdiction;

          (i)

Independent investigation: in making a decision to invest in the Company the
Subscriber has relied solely upon independent investigations made by the
Subscriber;

          (j)

Principal: the Subscriber is purchasing the Units as principal for the
Subscriber’s own account and not for the benefit of any other person, except as
otherwise stated herein, and not with a view to the resale or distribution of
all or any of the Units;

          (k)

Decision to purchase: the decision of the Subscriber to enter into this
Agreement and to purchase Units pursuant hereto has been based only on the
representations of this Agreement. It is not made on other information relating
to the Company and not upon any oral representation as to fact or otherwise made
by or on behalf of the Company or any other person. The Subscriber agrees that
the Company assumes no responsibility or liability of any nature whatsoever for
the accuracy, adequacy or completeness of any business plan information which
has been created based upon the Company’s management experience. In particular,
and without limiting the generality of the foregoing, the decision to subscribe
for Units has not been influenced by:

          (i)

newspaper, magazine or other media articles or reports related to the Company or
its business;

          (ii)

promotional literature or other materials used by the Company for sales or
marketing purposes; or

          (iii)

any representations, oral or otherwise, that the Company will become a listed
company, that any of the Securities will be repurchased or have any guaranteed
future realizable value or that there is any certainty as to the success of the
Company or the liquidity or value of any of the Securities;

          (l)

Advertisements: the Subscriber acknowledges that the Subscriber has not
purchased Units as a result of any general solicitation or general advertising,
including advertisements, articles, notices or other communications published in
any newspaper, magazine or similar media or broadcast over radio or television,
or any seminar or meeting whose attendees have been invited by general
solicitation or general advertising;

          (m)

Information not received: the Subscriber has not received, nor has the
Subscriber requested, nor does the Subscriber have any need to receive, any
offering memorandum or any other document (other than financial statements or
any other document the content of which is prescribed by statute or regulation)
describing the business and affairs of the Company which has been prepared for
delivery to, and review by, prospective subscribers in order to assist them in
making an investment decision in respect of the Units, and the Subscriber has
not become aware of any advertisement in printed media of general and regular
paid circulation, radio or television with respect to the distribution of the
Units;

-- $0.10 Convertible Note Private Placement Subscription Agreement --
-- Global Green Solutions Inc. --

--------------------------------------------------------------------------------

- 10 -

  (n)

Information received: the Subscriber has had access to such additional
information, if any, concerning the Company as the Subscriber has considered
necessary in connection with the Subscriber’s investment decision to acquire the
Units;

          (o)

Satisfaction with information received: the Subscriber acknowledges that, to the
Subscriber’s satisfaction:

          (i)

the Subscriber has either had access to or has been furnished with sufficient
information regarding the Company and the terms of this investment transaction
to the Subscriber’s satisfaction;

          (ii)

the Subscriber has been provided the opportunity to ask questions concerning
this investment transaction and the terms and conditions thereof and all such
questions have been answered to the Subscriber’s satisfaction; and

          (iii)

the Subscriber has been given ready access to and an opportunity to review any
information, oral or written, that the Subscriber has requested concurrent with
or as a part of this Agreement;

          (p)

Economic risk: the Subscriber has such knowledge and experience in financial and
business affairs as to be capable of evaluating the merits and risks of the
Subscriber’s investment in and to the Securities, and the Subscriber is able to
bear the economic risk of a total loss of the Subscriber’s investment in and to
any of the Securities;

          (q)

Speculative investment: the Subscriber understands that an investment in the
Securities is a speculative investment and that there is no guarantee of success
of the Company’s management’s plans. Management’s plans are an effort to apply
present knowledge and experience to project a future course of action which is
hoped will result in financial success employing the Company’s assets and with
the present level of management’s skills and of those whom the Company will need
to attract (which cannot be assured). Additionally, all plans are capable of
being frustrated by new or unrecognized or unappreciated present or future
circumstances which can typically not be accurately, or at all, predicted;

          (r)

Address: the Subscriber is resident as set out on the last page of this
Agreement as the “Subscriber’s Address”, and the address as set forth on the
last page of this Agreement is the true and correct address of the Subscriber;

          (s)

Risk and resale restriction: the Subscriber is aware of the risks and other
characteristics of the Securities and of the fact that the Subscriber will not
be able to resell the Securities except in accordance with the applicable
securities legislation and regulatory policy;

          (t)

Representations as to resale: no person has made to the Subscriber any written
or oral representations:

-- $0.10 Convertible Note Private Placement Subscription Agreement --
-- Global Green Solutions Inc. --

--------------------------------------------------------------------------------

- 11 -

  (i)

that any person will resell or repurchase any of the Securities;

        (ii)

that any person will refund the purchase of any of the Securities;

        (iii)

as to the future price or value of any of the Securities; or

        (iv)

that any of the Securities will be listed and posted for trading on any stock
exchange, over-the-counter or bulletin board market, or that application has
been made to list and post any of the Securities for trading on any stock
exchange, over-the-counter or bulletin board market; and


 

the Subscriber will not resell any of the Securities except in accordance with
the provisions of applicable securities legislation and stock exchange,
over-the- counter and/or bulletin board market rules;

        (u)

Reports and undertakings: if required by applicable securities legislation,
policy or order or by any securities commission, stock exchange or other
regulatory authority, the Subscriber will execute and otherwise assist the
Company in filing such reports, undertakings and other documents as may be
reasonably required with respect to the issue of the Units;

        (v)

Resale restrictions: the Subscriber has been independently advised as to the
applicable hold period imposed in respect of the Securities by securities
legislation in the jurisdiction in which the Subscriber’s resides and confirms
that no representation has been made respecting the applicable hold periods for
the Securities and is aware of the risks and other characteristics of the
Securities and of the fact that the Subscriber may not be able to resell the
Securities except in accordance with the applicable securities legislation and
regulatory policy;

        (w)

Age of majority: the Subscriber, if an individual, has attained the age of
majority and is legally competent to execute this Agreement and to take all
actions required pursuant hereto;

        (x)

Authorization and formation of Subscriber: the Subscriber, if a corporation,
partnership, trust or other form of business entity, is authorized and otherwise
duly qualified to purchase and hold the Securities, and such entity has not been
formed for the specific purpose of acquiring Securities in this issue. If the
Subscriber is one of the aforementioned entities it hereby agrees that, upon
request of the Company, it will supply the Company with any additional written
information that may be requested by the Company. In addition, the entering into
of this Agreement and the transactions contemplated hereby will not result in
the violation of any of the terms of and provisions of any law applicable to, or
the constating documents, if a corporation, of, the Subscriber or of any
agreement, written or oral, to which the Subscriber may be a party or by which
the Subscriber may be bound;

        (y)

Legal obligation: this Agreement has been duly and validly authorized, executed
and delivered by and constitutes a legal, valid, binding and enforceable
obligation of the Subscriber;

        (z)

Legal and tax consequences: the Subscriber acknowledges that an investment in
the Securities of the Company may have tax consequences to the Subscriber under
applicable law, which the Subscriber is solely responsible for determining, and
the Subscriber also acknowledges and agrees that the Subscriber is responsible
for obtaining its own legal and tax advice;

-- $0.10 Convertible Note Private Placement Subscription Agreement --
-- Global Green Solutions Inc. --

--------------------------------------------------------------------------------

- 12 -

(aa)

Compliance with applicable laws: the Subscriber knows of no reason (and is
sufficiently knowledgeable to determine the same or has sought legal advice) why
the delivery of this Agreement, the acceptance of it by the Company and the
issuance of the Units to the Subscriber will not comply with all applicable laws
of the Subscriber’s jurisdiction of residence or domicile, and all other
applicable laws, and the Subscriber has no reason to believe that the
Subscriber’s subscription hereby will cause the Company to become subject to or
required to comply with any disclosure, prospectus or reporting requirements or
to be subject to any civil or regulatory review or proceeding. In addition, the
Subscriber will comply with all applicable securities laws and will assist the
Company in all reasonable manner to comply with all applicable securities laws;

   







(ab)

Encumbrance or transfer of Securities: while the Company is a non-reporting
company in Canada, the Subscriber will not sell, assign, gift, pledge or
encumber in any manner whatsoever any of the Securities herein subscribed for in
Canada without the prior written consent of the Company and in accordance with
applicable securities legislation;

   







(ac)

Regulation S: if the Subscriber is not a resident of the United States, the
Subscriber further represents and warrants that the Subscriber was not
specifically formed to acquire any of the Securities subscribed for in this
Agreement in violation of the provisions of Regulation S;

   







(ad)

Finders’ fees: the Subscriber has not retained, employed or introduced any
broker, finder or other person who would be entitled to a brokerage commission
or finder’s fee arising out of the transactions contemplated hereby;

   







(ae)

Additional Subscriber acknowledgements: the Subscriber also acknowledges (on its
own behalf and, if applicable, on behalf of those for whom the Subscriber is
contracting hereunder) as set forth below:

   







(i)

it has been furnished with all information, financial and otherwise, concerning
the business, affairs and financial position of the Company necessary to make an
informed decision to purchase the Units and the Subscriber agrees that such
information has not been furnished pursuant to any form of written material
which is, or may be construed as, an offering memorandum as that term is defined
in the securities legislation of any Province of Canada or any State of the
United States, the securities legislation in the jurisdictions in which the
Company is incorporated and conducts business and the securities legislation in
the jurisdiction in which the Subscriber is resident (collectively, the
“Applicable Securities Legislation” herein) as such legislation is from time to
time amended, and the regulations and rules prescribed thereto;

   







(ii)

the issue of the Units will be made pursuant to exemptions from the registration
and prospectus requirements of the Applicable Securities Legislation and
therefore:

   







(A)

the Subscriber may be restricted from using certain of the civil remedies
available under such legislation and certain protections, rights and remedies
provided in such legislation, including statutory rights of rescission or
damages, may not be available to the Subscriber;

-- $0.10 Convertible Note Private Placement Subscription Agreement --
-- Global Green Solutions Inc. --

--------------------------------------------------------------------------------

- 13 -

  (B)

the Subscriber may not receive information that might otherwise be required to
be provided to the Subscriber under such legislation;

          (C)

the Company may be relieved from certain obligations that would otherwise apply
under such legislation;

          (D)

no securities commission or similar regulatory authority has reviewed or passed
on the merits of the Securities;

          (E)

there is no government or other insurance covering the Securities; and

          (F)

there are risks associated with the purchase of the Securities;

          (iii)

no prospectus has been filed by the Company with any regulatory authority in
connection with the issuance of the Securities and the Company has already
issued or may issue units or shares for significantly lesser consideration per
unit or share than is being paid by the Subscriber for Units hereunder;

          (iv)

any Subscription Price monies paid by the Subscriber for the Units are not
subject to any restrictions pertaining to the use thereof by the Company and may
be used immediately by the Company upon the Company’s Acceptance;

          (v)

this subscription forms part of a larger Offering and is subject only to the
Company’s Acceptance of this subscription Agreement and the Subscription Price
therefore;

          (vi)

the sale and delivery of the Units to the Subscriber or to any subscriber on
whose behalf the Subscriber is contracting is conditional upon such sale being
exempt from the requirement to file a prospectus or to prepare and deliver an
offering memorandum under any applicable legislation relating to the sale of the
Units or upon the issuance of such orders, consents or approvals as may be
required to permit such sale without the requirement of filing a prospectus or
preparing and delivering an offering memorandum;

          (vii)

the Company may be required to provide applicable securities regulatory
authorities with a list setting forth the identities of the beneficial
purchasers of the Units and the Subscriber acknowledges and agrees that the
Subscriber will provide, on request, particulars as to the identity of such
beneficial purchasers as may be required by the Company in order to comply with
the foregoing; and

          (viii)

the Subscriber (or others for whom the Subscriber is contracting hereunder) has
been advised to consult its own legal advisors with respect to the merits and
risks of an investment in the Securities and with respect to applicable resale
restrictions and the Subscriber (or others for whom the Subscriber is
contracting hereunder) is solely responsible, and the Company is not in any way
responsible, for compliance with applicable resale restrictions;

-- $0.10 Convertible Note Private Placement Subscription Agreement --
-- Global Green Solutions Inc. --

--------------------------------------------------------------------------------

- 14 -

  (af)

Additional Subscriber representations and warranties under Applicable Securities
Legislation: if the Subscriber is not a resident of the United States, the
Subscriber further represents and warrants to the Company and acknowledges and
agrees that the Company will also rely upon the following representations and
warranties in determining whether or not to accept this subscription under all
Applicable Securities Legislation:

   

 

 

 

 

   

(i)

the Subscriber is purchasing the Units as principal for its own account, not for
the benefit of any other person and not with a view to the resale or
distribution of all or any of the Units and, by signing and returning the
attached Attachment “I” – “Subscriber’s Certificate”, certifies that it {please
circle at least one of the following categories and complete the missing
information as appropriate}:

   

 

 

 

 

   

 

(A)

is resident in one of the Provinces of British Columbia, Alberta, Saskatchewan,
Manitoba, Quebec, Prince Edward Island, Nova Scotia, New Brunswick, Newfoundland
and Labrador, the Northwest Territories or the Yukon and is a director, senior
officer or control person of the Company, or of an affiliate of the Company; or

   

 

 

 

 

   

 

(B)

is resident in one of the Provinces of British Columbia, Alberta, Saskatchewan,
Manitoba, Quebec, Prince Edward Island, Nova Scotia, New Brunswick, Newfoundland
and Labrador, the Northwest Territories or the Yukon and is a spouse, parent,
grandparent, brother, sister or child of __________________________ {insert
name}, a director, senior officer or control person of the Company, or of an
affiliate of the Company; or

   

 

 

 

 

   

 

(C)

is resident in one of the Provinces of British Columbia, Alberta, Saskatchewan,
Manitoba, Quebec, Prince Edward Island, Nova Scotia, New Brunswick, Newfoundland
and Labrador, the Northwest Territories or the Yukon and is a close personal
friend of __________________________ {insert name}, a director, senior officer
or control person of the Company, or of an affiliate of the Company; or

   

 

 

 

 

   

 

(D)

is resident in one of the Provinces of British Columbia, Alberta, Saskatchewan,
Manitoba, Quebec, Prince Edward Island, Nova Scotia, New Brunswick, Newfoundland
and Labrador, the Northwest Territories or the Yukon and is a close business
associate of __________________________ {insert name}, a director, senior
officer or control person of the Company, or of an affiliate of the Company; or

   

 

 

 

 

   

 

(E)

is resident in one of the Provinces of British Columbia, Alberta, Saskatchewan,
Manitoba, Quebec, Prince Edward Island, Nova Scotia, New Brunswick, Newfoundland
and Labrador, the Northwest Territories or the Yukon and is a founder of the
Company; or

-- $0.10 Convertible Note Private Placement Subscription Agreement --
-- Global Green Solutions Inc. --

--------------------------------------------------------------------------------

- 15 -

  (F)

is resident in one of the Provinces of British Columbia, Alberta, Saskatchewan,
Manitoba, Quebec, Prince Edward Island, Nova Scotia, New Brunswick, Newfoundland
and Labrador, the Northwest Territories or the Yukon and is a parent,
grandparent, brother, sister, child, spouse, close personal friend or close
business associate of __________________________ {insert name}, a founder of the
Company; or

          (G)

is a person or company that is wholly-owned by, or a majority of its board of
directors is comprised of, any combination of persons or companies described in
§3.4(af)(i)(A) to §3.4(af)(i)(F) hereinabove; or

          (H)

is a trust or estate of which all of the beneficiaries or a majority of the
trustees are persons or companies described in §3.4(af)(i)(A) to §3.4(af)(i)(F)
hereinabove; or

        (I)

is resident in the Province of Ontario and is a founder of the Company, or an
affiliate of __________________________ {insert name}, a founder of the Company;
or

          (J)

is resident in the Province of Ontario and is a spouse, parent, brother, sister,
grandparent or child of __________________________ {insert name}, an executive
officer, director or founder of the Company; or

          (K)

is resident in the Province of Ontario and is a control person of the Company;
or

          (L)

is an “accredited investor” as defined in National Instrument 45- 106 –
Prospectus and Registration Exemptions (“NI 45-106”); or

          (M)

is an employee, executive officer, director or consultant as defined in NI
45-106 of the Company, of a related entity of the Company or of a permitted
assign of one of those persons and the purchase of the Units is voluntary; or

          (N)

is resident in an “International Jurisdiction” (being a jurisdiction outside of
Canada and the United States) and:

       

(I)

the Subscriber is knowledgeable of, or has been independently advised as to, the
Applicable Securities Legislation of such International Jurisdiction which would
apply to this Agreement;           (II)

 the Subscriber is purchasing the Units pursuant to an applicable exemption from
any prospectus, registration or similar requirements under the Applicable
Securities Legislation of such International Jurisdiction, or, if such is not
applicable, the Subscriber is permitted to purchase the Units under the
Applicable Securities Legislation of the International Jurisdiction without the
need to rely on exemptions; and

-- $0.10 Convertible Note Private Placement Subscription Agreement --
-- Global Green Solutions Inc. --

--------------------------------------------------------------------------------

- 16 -

  (III)

the Applicable Securities Legislation of the International Jurisdiction do not
require the Company to make any filings or seek any approvals of any kind
whatsoever from any regulatory authority of any kind whatsoever in the
International Jurisdiction;


(ii)

the Subscriber has not relied upon the Company or its directors and officers, or
the Company’s Counsel or advisors, for investment, legal or tax advice,
including advice with respect to the hold period and resale restrictions imposed
upon the Securities by the securities legislation in the jurisdiction in which
the Subscriber resides, and has, if desired, in all cases sought the advice of
the Subscriber’s own personal investment advisor, legal counsel and tax
advisors, and the Subscriber is either experienced in or knowledgeable with
regard to the affairs of the Company or, either alone or with its professional
advisors, is capable by reason of knowledge and experience in financial and
business matters in general, and investments in particular, of evaluating the
merits and risks of an investment in the Securities, and it is able to bear the
economic risk of an investment in the Securities and can otherwise be reasonably
assumed to have the capacity to protect its own interest in connection with the
investment; and

     

 

(iii)

the Subscriber understands and acknowledges that the Company is not currently a
reporting issuer or reporting company in every applicable jurisdiction and as a
result the hold period to which the Securities are subject may be indefinite in
certain jurisdictions in which the Securities are issued until the Company
becomes a reporting issuer or reporting company in such jurisdiction. The
Subscriber further understands that the certificates representing the Securities
will bear a legend describing the resale restrictions and the Subscriber agrees
to comply with such resale restrictions; and

     

 

(ag)

Additional Subscriber covenants and agreements: the Subscriber further covenants
and agrees that the Company will also rely upon the following covenants and
agreements in determining whether or not to accept this subscription under all
Applicable Securities Legislation:

     

 

(i)

the Subscriber acknowledges and consents to the collection and retention by the
Company of certain information, including personal information, regarding the
Subscriber and the Subscriber’s subscription, including the Subscriber’s name,
address, telephone number and e-mail address, the number of Securities purchased
and any control persons of the Subscriber. The Subscriber acknowledges and
agrees that this information will be retained on the share register of the
Company which may be available for inspection by the public. The Subscriber
further consents and agrees to the release of this information to the securities
regulatory authorities as required by law and regulatory policies; and

     

 

(ii)

the Subscriber agrees that this Agreement will in no way restrict the Company
from obtaining further funds through the sale of equity securities of the
Company or otherwise.

3.5 Company Confidential Information. The Subscriber acknowledges that the
Company is presently engaged in the development and marketing of ecotechnologies
that produce sustainable renewable energy. The Subscriber recognizes the
importance of protecting the Company’s trade secrets, confidential information
and other proprietary information and related rights acquired through the
Company’s expenditure of time, effort and money. Therefore, in consideration of
the Company permitting the Subscriber to submit this subscription and have
access to Company information and/or Company confidential information otherwise
coming to the Subscriber, the Subscriber agrees to be bound by the following
terms and conditions:

-- $0.10 Convertible Note Private Placement Subscription Agreement --
-- Global Green Solutions Inc. --

--------------------------------------------------------------------------------

- 17 -

  (a)

Definitions: for all purposes of this Agreement, except as otherwise expressly
provided or unless the context otherwise requires, the following words and
phrases shall have the following meanings:

            (i)

“Confidential Information” includes any of the following:

            (A)

any and all versions of the trade names, trade-mark, business plans, products,
software, all Developments (as defined below) and all other matters owned or
marketed by the Company;

            (B)

information regarding the Company’s business operation, methods and practices,
including marketing strategies, product pricing, margins and hourly rates for
staff and information regarding the financial affairs of the Company;

            (C)

the names of the Company’s clients and the names of the suppliers to the
Company, and the nature of the Company’s relationships with these clients and
suppliers; and

            (D)

any other trade secret or confidential or proprietary information in the
possession or control of the Company;

           

however, Confidential Information does not include information which is or
becomes generally available to the public without the Subscriber’s fault; and

            (ii)

“Developments” include all the following related to the products or business of
the Company:

            (A)

copyright works, software, documentation, data, designs, scripts, photographs,
music, reports, flowcharts, trade-marks, specifications, source codes, product
designs or formula and any related works, including any enhancements,
modifications or additions to the products owned, marketed or used by the
Company; and

            (B)

inventions, devices, discoveries, concepts, ideas, algorithms, formulae,
know-how, processes, techniques, systems and improvements, whether patentable or
not;

           

developed, created, acquired, generated or reduced to practice by the Company or
any person by or for the Company, including the Subscriber;

            (b)

Maintaining confidentiality: at all times the Subscriber shall keep in strictest
confidence and trust the Confidential Information. The Subscriber shall take all
necessary precautions against unauthorized disclosure of the Confidential
Information, and, except as required by applicable law, judicial process or
regulatory investigation, the Subscriber shall not, directly or indirectly
disclose, allow access to, transmit or transfer the Confidential Information to
a third party, nor shall the Subscriber use, copy or reproduce the Confidential
Information except as may be reasonably required for the Subscriber with the
permission of the Company;

-- $0.10 Convertible Note Private Placement Subscription Agreement --
-- Global Green Solutions Inc. --

--------------------------------------------------------------------------------

- 18 -

  (c)

Return of Confidential Information: at the request of the Company the Subscriber
shall immediately return to the Company all materials, including all copies in
whatever form, containing the Confidential Information which are in the
Subscriber’s possession or under the Subscriber’s control; and

        (d)

No rights to Confidential Information: the Subscriber acknowledges and agrees
that the Subscriber shall not acquire any right, title or interest in or to the
Confidential Information. Should any interest in the Confidential Information
come into the possession of the Subscriber by any means, other than specific
written transfer by the Company, the Subscriber hereby assigns and transfers,
now and in the future, to the Company, and agrees that the Company shall be the
exclusive owner of, all of the Subscriber’s right, title and interest to any
such throughout the world, including all trade secrets, patent rights,
copyrights and all other intellectual property rights therein. The Subscriber
further agrees to cooperate fully at all times with respect to signing further
documents and doing such acts and other things required by the Company to
confirm such transfer of ownership of rights. The Subscriber agrees that the
obligations in this section shall continue beyond the issue of any Securities
hereunder, beyond the ownership of any Securities acquired hereunder and beyond
the termination of the Subscriber’s employment, engagement or association with
the Company, for a period of five years from the date that the Subscriber
delivers this Agreement to the Company.

3.6 Reliance on Subscriber’s representations and warranties and indemnification.
The Subscriber understands that the Company will rely on the representations and
warranties of the Subscriber herein in determining whether a sale of the Units
to the Subscriber is in compliance with federal and applicable state and
provincial securities laws. The Subscriber hereby agrees to indemnify the
Company and its affiliates and hold the Company and its affiliates harmless from
and against any and all liability, damage, cost or expense (including reasonable
attorney’s fees) incurred on account of or arising out of: (i) any inaccuracy in
the Subscriber’s acknowledgements, representations or warranties set forth in
this Agreement; (ii) the disposition of any of the Securities which the
Subscriber will receive, contrary to the Subscriber’s acknowledgements,
representations or warranties in this Agreement or otherwise; (iii) any suit or
proceeding based upon the claim that such acknowledgments, representations or
warranties were inaccurate or misleading or otherwise cause for obtaining
damages or redress from the Company or its affiliates; and (iv) the Subscriber’s
failure to fulfill any or all of the Subscriber’s obligations herein.

3.7 Change in Subscriber’s representations and warranties. All of the
information set forth hereinabove with respect to the Subscriber and including,
without limitation, the acknowledgements, representations and warranties set
forth hereinabove, is correct and complete as of the date hereof and, if there
should be any material change in such information prior to the acceptance of
this subscription Agreement by the Company, the Subscriber will immediately
furnish the revised or corrected information to the Company.

3.8 The Company’s representations and warranties. The Company hereby represents
and warrants as follows and hereby acknowledges and agrees that the Subscriber
will rely on the following representations and warranties in effecting the
subscription contemplated hereby:

-- $0.10 Convertible Note Private Placement Subscription Agreement --
-- Global Green Solutions Inc. --

--------------------------------------------------------------------------------

- 19 -

  (a)

Organization and Qualification of the Company: the Company is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Nevada and has the requisite corporate power to own its properties and to carry
on its business as now being conducted. The Company is duly qualified as a
foreign corporation to do business and is in good standing in each jurisdiction
where the nature of the business conducted or property owned by it makes such
qualification necessary, other than those jurisdictions in which the failure to
so qualify would not have a material adverse effect on the business, operations
or condition (financial or otherwise) of the Company;

        (b)

Authority: the Company has the requisite corporate power and authority to
execute and deliver this Agreement and to consummate the Offering and the other
transactions contemplated hereby. The execution and delivery of this Agreement
by the Company and the consummation by the Company of the transactions
contemplated hereby have been duly authorized by all necessary action on the
party of the Company, and no further consent or action is required;

        (c)

Enforceability: this Agreement has been duly executed and delivered by the
Company and constitutes the valid and binding obligations of the Company
enforceable against the Company in accordance with its terms, subject as to
enforceability to general principles of equity and to bankruptcy, insolvency,
moratorium, and other similar laws affecting the enforcement of creditors’
rights generally;

        (d)

No Conflicts: the execution, delivery and performance of this Agreement by the
Company and the consummation of the Offering by the Company do not and will not
conflict with or violate (i) any provision of the Articles of Incorporation or
bylaws of the Company, as amended, or (ii) any judgment, order, decree, statute,
law, ordinance, rule or regulation applicable to the Company, except where such
conflict or violation would not have a material adverse effect on the business,
operations or condition (financial or otherwise) of the Company. No material
consent, waiver, approval order or authorization of, or registration,
declaration or filing with, any court, administrative agency or commission or
other federal, state, county, local or foreign governmental authority,
instrumentality, agency or commission or any third party, including a party to
any material agreement with the Company, is required in connection with the
execution, delivery and performance of this Agreement or the consummation of the
Offering by the Company;

        (e)

The Securities: The Shares and the Warrant Shares been duly authorized, and when
issued and paid for in accordance with this Agreement and the Warrant, will be
duly and validly issued, fully paid and non-assessable. The Company has reserved
from its duly authorized capital stock the number of Warrant Shares issuable
upon exercise of the Warrant. The Shares have not been issued in violation of,
and are not subject to, any preemptive or subscription rights;

        (f)

SEC Filings: the Company has filed all reports required to be filed by it under
the U.S. Act and under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), including pursuant to Section 13(a) or 15(d) thereof, for the
18 months preceding the date hereof (collectively, the “SEC Reports”) on a
timely basis or has received a valid extension of such time of filing.

-- $0.10 Convertible Note Private Placement Subscription Agreement --
-- Global Green Solutions Inc. --

--------------------------------------------------------------------------------

- 20 -

 

At the time they were filed, the SEC Reports complied in all material respects
with the requirements of the U.S. Act and the Exchange Act and the rules and
regulations promulgated thereunder. At the time when they were filed, none of
the SEC Reports contained any untrue statement of a material fact or omitted to
state any material fact required to be stated therein or necessary to make the
statements made therein in light of the circumstances under which they were
made, not misleading. The financial statements of the Company contained in the
SEC Reports comply in all material respects with all applicable accounting
requirements of the United States Securities and Exchange Commission (the
“SEC”), were prepared in accordance with generally accepted accounting
principles, and fairly present in all material respects the financial condition
of the Company as of the dates thereof. The number and type of all authorized,
issued and outstanding shares of capital stock of the Company is as set forth in
the SEC Reports; and

        (g)

Absence of Certain Changes: Since the date of the last audited financial
statement contained in the SEC Reports, there has been no material adverse
change and no material adverse development in the business, properties,
operations, condition (financial or otherwise), or results of operations of the
Company, except as disclosed in the SEC Reports.

Article 4
RESTRICTED SECURITIES AND REGISTRATION

4.1 No initial registration. The Subscriber acknowledges and understands that
neither the sale of the Securities which the Subscriber is acquiring nor any of
the Securities themselves have been registered under any Applicable Securities
Legislation and, furthermore, that the Securities must be held indefinitely
unless subsequently registered under Applicable Securities Legislation or an
exemption from such registration is available.

4.2 Legending of the Securities. The Subscriber also acknowledges and
understands that the certificates representing the Securities will be stamped
with the following legend (or substantially equivalent language) restricting
transfer in the following manner:

NONE OF THE SECURITIES TO WHICH THIS PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT
(THE “SUBSCRIPTION AGREEMENT”) RELATES HAVE BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE "1933 ACT"), OR ANY U.S. STATE
SECURITIES LAWS, AND, UNLESS SO REGISTERED, NONE MAY BE OFFERED OR SOLD,
DIRECTLY OR INDIRECTLY, IN THE UNITED STATES OR TO U.S. PERSONS (AS DEFINED
HEREIN) EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF REGULATION D, RULE 506 UNDER
THE 1933 ACT, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE 1933
ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT
TO, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN
ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS.

(OR)

THIS PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT (THE "SUBSCRIPTION AGREEMENT")
RELATES TO AN OFFERING OF SECURITIES IN AN OFFSHORE TRANSACTION TO PERSONS WHO
ARE NOT U.S. PERSONS (AS DEFINED HEREIN) PURSUANT TO REGULATION S UNDER THE
UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE "1933 ACT").

-- $0.10 Convertible Note Private Placement Subscription Agreement --
-- Global Green Solutions Inc. --

--------------------------------------------------------------------------------

- 21 -

NONE OF THE SECURITIES TO WHICH THIS SUBSCRIPTION AGREEMENT RELATES HAVE BEEN
REGISTERED UNDER THE 1933 ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO
REGISTERED, NONE MAY BE OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED
STATES OR TO U.S. PERSONS (AS DEFINED HEREIN) EXCEPT IN ACCORDANCE WITH THE
PROVISIONS OF REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION
FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE
1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES
LAWS.

UNLESS PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THE SECURITIES MUST
NOT TRADE THE SECURITIES BEFORE THE DATE WHICH IS FOUR MONTHS FROM THE CLOSING
DATE.

(AND, IF APPLICABLE)

UNLESS OTHERWISE PERMITTED UNDER SECURITIES LEGISLATION THE HOLDER OF THIS
SECURITY MUST NOT TRADE THE SECURITY IN OR FROM BRITISH COLUMBIA UNLESS THE
CONDITIONS IN SECTION 12 (2) OF THE BC INSTRUMENT 51-509 ISSUERS QUOTED IN THE
U.S. OVER THE COUNTER MARKET ARE MET.

     The Subscriber hereby consents to the Company making a notation on its
records or giving instructions to any transfer agent of the Securities in order
to implement the restrictions on transfer set forth and described hereinabove.

4.3 Disposition under Rule 144. The Subscriber also acknowledges and understands
that:

  (a)

the Securities are restricted securities within the meaning of Rule 144
promulgated under the U.S. Act;

        (b)

the exemption from registration under Rule 144 will not be available in any
event for at least six months from the date of purchase and payment of the
Securities by the Subscriber, and even then will not be available unless (i)
adequate information concerning the Company is then available to the public and
(ii) other terms and conditions of Rule 144 are complied with; and

        (c)

any sale of the Securities may be made by the Subscriber only in limited amounts
in accordance with such terms and conditions.

     In this regard the Subscriber further acknowledges and understands that,
without in anyway limiting the acknowledgements and understandings as set forth
hereinabove, the Subscriber agrees that the Subscriber shall in no event make
any disposition of all or any portion of the Securities which the Subscriber is
acquiring hereunder unless and until:

  (a)

there is then in effect a “Registration Statement” under the U.S. Act covering
such proposed disposition and such disposition is made in accordance with said
Registration Statement; or

        (b)

(i) the Subscriber shall have notified the Company of the proposed disposition
and shall have furnished the Company with a detailed statement of the
circumstances surrounding the proposed disposition, (ii) the Subscriber shall
have furnished the Company with an opinion of the Subscriber’s own counsel to
the effect that such disposition will not require registration of any such
Securities under the U.S. Act and (iii) such opinion of the Subscriber’s counsel
shall have been concurred in by counsel for the Company and the Company shall
have advised the Subscriber of such concurrence.

-- $0.10 Convertible Note Private Placement Subscription Agreement --
-- Global Green Solutions Inc. --

--------------------------------------------------------------------------------

- 22 -

Article 5
GENERAL PROVISIONS

5.1 Address for delivery. Each notice, demand or other communication required or
permitted to be given under this Agreement shall be in writing and shall be sent
by delivery (electronic or otherwise) or prepaid registered mail deposited in a
post office addressed to the Subscriber or the Company at the address specified
in this Agreement. The date of receipt of such notice, demand or other
communication shall be the date of delivery thereof if delivered, or, if given
by registered mail as aforesaid, shall be deemed conclusively to be the fifth
calendar day after the same shall have been so mailed, except in the case of
interruption of postal services for any reason whatsoever, in which case the
date of receipt shall be the date on which the notice, demand or other
communication is actually received by the addressee. Either party may at any
time and from time to time notify the other party in writing of a change of
address and the new address to which notice shall be given to it thereafter
until further change.

5.2 Severability and construction. Each Article, section, sub-section,
paragraph, sub-paragraph, term and provision of this Agreement, and any portion
thereof, shall be considered severable, and if, for any reason, any portion of
this Agreement is determined to be invalid, contrary to or in conflict with any
applicable present or future law, rule or regulation, that ruling shall not
impair the operation of, or have any other effect upon, such other portions of
this Agreement as may remain otherwise intelligible (all of which shall remain
binding on the parties and continue to be given full force and agreement as of
the date upon which the ruling becomes final).

5.3 Gender and number. This Agreement is to be read with all changes in gender
or number as required by the context.

5.4 Governing law. This Agreement shall be governed by and construed in
accordance with the laws of the Province of British Columbia, Canada, and the
federal laws of Canada applicable therein. Any dispute regarding matters as
between the Subscriber and the Company, whether as a subscriber or shareholder
and whether arising under this Agreement or pursuant to shareholder rights
pursuant to the constating documents of the Company or applicable law, shall be
adjudicated in the Courts of British Columbia, Canada unless the Company shall
permit otherwise.

5.5 Representation and costs. It is hereby acknowledged by each of the parties
hereto that the Company’s Counsel acts solely for the Company, and,
correspondingly, that the Subscriber has been required by each of the Company’s
Counsel and the Company to obtain independent legal advice with respect to the
Subscriber’s review and execution of this Agreement. In addition, it is hereby
further acknowledged and agreed by the parties hereto that the Company’s
Counsel, and certain or all of its principal owners or associates, from time to
time, may have both an economic or shareholding interest in and to the Company
and/or a fiduciary duty to the same arising from either a directorship,
officership or similar relationship arising out of the request of the Company
for certain of such persons to act in a similar capacity while acting for the
Company as counsel. Correspondingly, and even where, as a result of this
Agreement, the consent of each party hereto to the role and capacity of the
Company’s Counsel and its principal owners and associates, as the case may be,
is deemed to have been received, where any conflict or perceived conflict may
arise, or be seen to arise, as a result of any such capacity or representation,
each party hereto acknowledges and agrees to, once more, obtain independent
legal advice in respect of any such conflict or perceived conflict and,
consequent thereon, the Company’s Counsel, together with any such principal
owners or associates, as the case may be, shall be at liberty at any time to
resign any such position if it or any party hereto is in any way affected or
uncomfortable with any such capacity or representation. The Company will bear
and pay its and the Subscriber’s costs, legal and otherwise, in connection with
their respective preparation, review and execution of this Agreement and the
preparation, review, filing, and maintenance of effectiveness of the
Registrations Statement (to the extent set forth in Section 4.4) and, in
particular, that the costs involved in the preparation of this Agreement, and
all documentation necessarily incidental thereto, by the Company’s Counsel,
shall be at the cost of the Company.

-- $0.10 Convertible Note Private Placement Subscription Agreement --
-- Global Green Solutions Inc. --

--------------------------------------------------------------------------------

- 23 -

5.6 Survival of representations and warranties. The covenants, representations
and warranties contained herein shall survive the closing of the transactions
contemplated hereby.

5.7 Counterparts. This Agreement may be signed by the parties hereto in as many
counterparts as may be necessary, each of which so signed shall be deemed to be
an original, and such counterparts together shall constitute one and the same
instrument and notwithstanding the date of execution will be deemed to bear the
execution date as set forth in this Agreement. This Agreement may also be
executed and exchanged by facsimile and such facsimile copies shall be valid and
enforceable agreements.

5.8 Entire Agreement and amendments. This Agreement constitutes the only
agreement between the parties with respect to the subject matter hereof and
shall supersede any and all prior negotiations and understandings. There are no
collateral agreements or understandings hereto and this Agreement, and the
documents contemplated herein, constitutes the totality of the parties’
agreement. This Agreement may be amended or modified in any respect by written
instrument only.

5.9 Corrections. The Subscriber hereby authorizes the Company to correct any
minor errors in, or complete any minor information missing from, any of this
Agreement and each of Attachment “I” – “Subscriber’s Certificate”, Attachment
“II” – “Certificate of Shareholder” to this Agreement, which may be required to
be completed and executed by the Subscriber and delivered to the Company in
accordance with the terms and conditions of this Agreement.

5.10 Successors and assigns. The terms and provisions of this Agreement shall be
binding upon and enure to the benefit of the Subscriber, the Company and their
respective successors and lawfully permitted assigns; provided that, except as
herein provided, this Agreement shall not be assignable by any party without the
written consent of the other. Notwithstanding the foregoing proviso, the benefit
and obligations of this Agreement, insofar as they extend to or affect the
Subscriber, shall pass with any sale, assignment or transfer of any of the
Units, the Shares, the Warrants or the Warrant Shares in accordance with the
terms of this Agreement.

     IN WITNESS WHEREOF the parties hereto have hereunto set their respective
hands and seals in the presence of their duly authorized signatories effective
as at the dates as set forth in the Signature Page/Subscriber Statement at the
beginning of this document.

-- $0.10 Convertible Note Private Placement Subscription Agreement --
-- Global Green Solutions Inc. --

--------------------------------------------------------------------------------

- 24 -

SCHEDULE A

ACCREDITED INVESTOR QUESTIONNAIRE

All capitalized terms herein, unless otherwise defined, have the meanings
ascribed thereto in the Subscription Agreement.

This Questionnaire is for use by each Subscriber who is a US person (as that
term is defined Regulation S of the United States Securities Act of 1933 (the
“1933 Act”)) and has indicated an interest in purchasing Shares of the Company.
The purpose of this Questionnaire is to assure the Company that each Subscriber
will meet the standards imposed by the 1933 Act and the appropriate exemptions
of applicable state securities laws. The Company will rely on the information
contained in this Questionnaire for the purposes of such determination. The
Shares will not be registered under the 1933 Act in reliance upon the exemption
from registration afforded by Section 4(2) and Regulation D of the 1933 Act.
This Questionnaire is not an offer of the Shares or any other securities of the
Company in any state other than those specifically authorized by the Company.

All information contained in this Questionnaire will be treated as confidential.
However, by signing and returning this Questionnaire, each Subscriber agrees
that, if necessary, this Questionnaire may be presented to such parties as the
Company deems appropriate to establish the availability, under the 1933 Act or
applicable state securities law, of exemption from registration in connection
with the sale of the Shares hereunder.

The Subscriber covenants, represents and warrants to the Company that it
satisfies one or more of the categories of “Accredited Investors”, as defined by
Regulation D promulgated under the 1933 Act, as indicated below:

(Please check all that apply.)

_____ An employee benefit plan within the meaning of Title I of the Employee
Retirement Income Security Act of 1974, if the investment decision is made by a
plan fiduciary, as defined in Section 3(21) of such Employee Retirement income
Security Act, which is either a bank savings and loan association, insurance
company or registered investment advisor, or if the employee benefit plan has
total assets in excess of $5,000,000 or, if a self directed plan, with
investment decisions made solely by persons that are otherwise accredited
investors. _____





_____

A trust with total assets in excess of $5,000,000 not formed for the specific
purpose of acquiring the Securities, whose purchase is directed by a person who
has such knowledge and experience in financial and business matters that he or
she is capable of evaluating the merits and risks of an investment in the
Securities.

A bank as defined in Section 3(a)(2) of the Act, or a savings and loan
association or other institution as defined in Section 3(a)(5)(A) of the Act,
whether acting in its individual or fiduciary capacity.

_____ Advisors Act of 1940. A private business development company as defined in
Section 202(a)(22) of the Investment _____ A broker or dealer registered
pursuant to Section 15 of the Securities Exchange Act of 1934. _____ An
organization described in Section 501(c)(3) of the Internal Revenue Code, or a
corporation, Massachusetts or similar business trust, or a partnership (in each
case not formed for the specific purpose of acquiring the Securities) with total
assets in excess of $5,000,000. _____

_____

An insurance company as defined in Section 2(13) of the Act.

An investment company registered under the Investment Company Act of 1940 or a
business development company as defined in Section 2(1)(48) of the Investment
Company Act of 1940.

-- $0.10 Convertible Note Private Placement Subscription Agreement --
-- Global Green Solutions Inc. --

--------------------------------------------------------------------------------

- 25 -

____ A natural person whose net worth, individually or jointly with spouse,
exceeds 1,000,000 at this time (including the value of that person’s principal
residence valued at either (x) cost, including cost of improvements, net of
current encumbrances on the property, or (y) the appraised value of the property
as determined by a written appraisal used by an institution lender making a loan
to that person secured by the property, including subsequent improvements, net
of current encumbrances on the property). _____



_____

A Small Business Investment Company licensed by the U.S. Small Business
Administration under Section 301(c) or (d) of the Small Business Investment Act
of 1958.

A plan established and maintained by a state, its political subdivisions, or any
agency or instrumentality of a state or its political subdivisions, for the
benefit of its employees, if such plan has total assets in excess of $5,000,000.

____ A natural person who had an individual income in excess of $200,000 in each
of the two most recent calendar years or joint income with spouse inn excess of
$300,000 in each of those years and has a reasonable expectation of reaching the
same level of income in the current calendar year. _____


_____

Any entity in which all the equity owners are accredited investors (i.e., by
virtue of their meeting any of the other tests for an “accredited investor”).

Any director or executive officer of the Company

The Subscriber hereby certifies that the information contained in this
Questionnaire is complete and accurate and the Subscriber will notify the
Company promptly of any change in any such information. If this Questionnaire is
being completed on behalf of a corporation, partnership, trust or estate, the
person executing on behalf of the Subscriber represents that it has the
authority to execute and deliver this Questionnaire on behalf of such entity.

IN WITNESS WHEREOF, the undersigned has executed this Questionnaire as of the
___ day of _______________, 2010.

If a Corporation, Partnership or Other   If an Individual: Entity:          
Print Name and Type of Entity   Signature             Signature of Authorized
Signatory   Print Name             Name and Title of Authorized   Social
Security/Tax I.D. No. Signatory    

-- $0.10 Convertible Note Private Placement Subscription Agreement --
-- Global Green Solutions Inc. --

--------------------------------------------------------------------------------

THIS NOTE AND THE COMMON SHARES ISSUABLE UPON CONVERSION OF THIS NOTE HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED. THIS NOTE AND THE
COMMON SHARES ISSUABLE UPON CONVERSION OF THIS NOTE MAY NOT BE SOLD, OFFERED FOR
SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT AS TO THIS NOTE UNDER SAID ACT OR AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO GLOBAL GREEN SOLUTIONS INC.. THAT SUCH REGISTRATION IS NOT
REQUIRED.

Principal: $ Issue Date:                      Note: 2009-  

CONVERTIBLE NOTE

     FOR VALUE RECEIVED on ________ ___, 2009-, Global Green Solutions Inc., a
Nevada corporation (hereinafter called "Borrower"), hereby promises to pay to 
_____________________ (the "Holder"), without demand, the sum of
____________________________ (US $______ ) US DOLLARS with interest, on
__________ , 2011 (the "Maturity Date").

     This Note has been entered into pursuant to its terms between the Borrower
and the Holder, dated of even date herewith, and shall be governed by the terms
herein. The following terms shall apply to this Note:

ARTICLE I

GENERAL PROVISIONS

     1.1 Payment Grace Period. The Borrower shall have a ten (10) business day
grace period to pay any monetary amounts due under this Note, after which
interest at the stated rate pursuant in item 1.3 below per annum shall continue
to accrue until the amounts owed hereunder are repaid.

     1.2 Conversion Privileges. The Conversion Privileges set forth in Article
II shall remain in full force and effect immediately from the date hereof and
until the Note is paid in full regardless of the occurrence of an Event of
Default. The Note shall be payable in full on the Maturity Date, unless
previously converted into Common Stock in accordance with Article II hereof.

     1.3 Interest Rate. Subject to Section 4.7 hereof, interest payable on this
Note shall accrue at a rate per annum (the "Interest Rate") of TWELVE percent
(12%) per annum on the outstanding principal balance, compounded annually.
Interest is payable at the Maturity Date in either cash or common shares
convertible at the Conversion Price. Interest is payable in advance of the
Maturity Date as part of a Conversion as described in Article II.

--------------------------------------------------------------------------------

ARTICLE II

CONVERSION RIGHTS

     The Holder shall have the right to convert the principal and interest due
under this Note into Units consisting of the Borrower's Common Stock and
warrants, (“Units”) as set forth below.

     2.1. Conversion into the Borrower's Units comprised of Common Stock and
Share Purchase Warrants (Exhibit A) as defined below.

(a) Subject to terms of the Note, the Holder shall have the right from and after
the date of the issuance of this Note and then at any time until this Note is
fully paid, to convert any outstanding and unpaid principal portion of this
Note, and accrued interest, at the election of the Holder (the date of giving of
such notice of conversion being a "Conversion Date") into fully paid and
nonassessable Units of the Borrower at the rate of one Unit per US $0.10 (the
"Conversion Price") of the Note or accrued interest converted, with each Unit
consisting of one common share, no par value, in the capital of the Borrower
(the “Common Stock”) and one share purchase warrant with each warrant enabling
the purchase of an additional common share of the Borrower at $0.25 per share
for a two year term from the date of conversion (the “Warrant Shares”). Upon
delivery to the Borrower of a completed Notice of Conversion, a form of which is
annexed hereto, Borrower shall issue and deliver to the Holder within seven (7)
business days from the Conversion Date (such seventh day being the “Delivery
Date”) that number of shares of Common Stock for the portion of the Note and
accrued interest converted in accordance with the foregoing. At the election of
the Holder, the Borrower will deliver accrued but unpaid interest on the Note in
the manner provided in Section 1.3 through the Conversion Date directly to the
Holder on or before the Date. The number of Units to be issued upon each
conversion of this Note shall be determined by dividing that portion of the
principal of the Note and accrued interest to be converted, by the Conversion
Price.

(b) As evidenced and defined above, and subject to adjustment as provided in
Section 2.1(c) hereof, the Conversion Price per Unit shall be $0.10.

(c) The Conversion Price and number and kind of shares or other securities to be
issued upon conversion determined pursuant to Section 2.1(a), shall be subject
to adjustment from time to time upon the happening of certain events while this
conversion right remains outstanding, as follows:

     A. Merger, Sale of Assets, etc. If the Borrower at any time shall
consolidate with or merge into or sell or convey all or substantially all its
assets to any other corporation, this Note, as to the unpaid principal portion
thereof and accrued interest thereon, shall thereafter be deemed to evidence the
right to purchase such number and kind of shares or other securities and
property as would have been issuable or distributable on account of such
consolidation, merger, sale or conveyance, upon or with respect to the
securities subject to the conversion or purchase right immediately prior to such
consolidation, merger, sale or conveyance. The foregoing provision shall
similarly apply to successive transactions of a similar nature by any such
successor or purchaser. Without limiting the generality of the foregoing, the
anti-dilution provisions of this Section shall apply to such securities of such
successor or purchaser after any such consolidation, merger, sale or conveyance.

     B. Reclassification, etc. If the Borrower at any time shall, by
reclassification or otherwise, change the Common Stock into the same or a
different number of securities of any class or classes that may be issued or
outstanding, this Note, as to the unpaid principal portion thereof and accrued
interest thereon, shall thereafter be deemed to evidence the right to purchase
an adjusted number of such securities and kind of securities as would have been
issuable as the result of such change with respect to the Common Stock
immediately prior to such reclassification or other change.

     C. Stock Splits, and Combinations. If the shares of Common Stock are
subdivided or combined into a greater or smaller number of shares of Common
Stock, the Conversion Price shall be proportionately reduced in case of
subdivision of shares or stock dividend or proportionately increased in the case
of combination of shares, in each such case by the ratio which the total number
of shares of Common Stock outstanding immediately after such event bears to the
total number of shares of Common Stock outstanding immediately prior to such
event.

2

--------------------------------------------------------------------------------

     (D) During the period the conversion right exists, Borrower will reserve
from its authorized and unissued Common Stock not less than the number of shares
of Common Stock and Warrant Shares issuable upon the full conversion of this
Note. Borrower represents that upon issuance, such shares will be duly and
validly issued, fully paid and non-assessable. Borrower agrees that its issuance
of this Note shall constitute full authority to its officers, agents, and
transfer agents who are charged with the duty of executing and issuing stock
certificates to execute and issue the necessary certificates for shares of
Common Stock upon the conversion of this Note.

ARTICLE III

EVENT OF DEFAULT

     The occurrence of any of the following events of default ("Event of
Default") shall, at the option of the Holder hereof, make all sums of principal
and interest then remaining unpaid hereon and all other amounts payable
hereunder immediately due and payable, upon demand, without presentment, or
grace period, all of which hereby are expressly waived, except as set forth
below:

     3.1 Failure to Pay Principal or Interest. The Borrower fails to pay any
installment of principal, interest or other sum due under this Note when due and
such failure continues for a period of ten (10) business days after the due
date. The ten (10) day period described in this Section 3.1 is the same ten (10)
business day period described in Section 1.1 hereof.

     3.2 Breach of Covenant. The Borrower breaches any material covenant or
other term or condition of this Note in any material respect and such breach, if
subject to cure, continues for a period of ten (10) business days after written
notice to the Borrower from the Holder.

     3.3 Breach of Representations and Warranties. Any material representation
or warranty of the Borrower made herein, or in any agreement, statement or
certificate given in writing pursuant hereto or in connection therewith shall be
false or misleading in any material respect as of the date made and the Closing
Date.

     3.4 Delisting. Delisting of the Common Stock from a Principal Market;
failure to comply with the requirements for continued listing on a Principal
Market for a period of five consecutive trading days; or notification from any
Principal Market that the Borrower is not in compliance with the conditions for
such continued listing on such Principal Market.

     3.5 Stop Trade. An SEC or judicial stop trade order or Principal Market
trading suspension that lasts for five or more consecutive trading days.

     3.6 Failure to Deliver Common Stock. Borrower's failure to timely deliver
Common Stock to the Holder pursuant to and in the form required by this Note.

     3.7 Reservation Default. Failure by the Borrower to have reserved for
issuance upon conversion of the Note the amount of Common stock as set forth in
this Note.

     3.8 Cross Default. A default by the Borrower of a material term, covenant,
warranty or undertaking of any other agreement to which the Borrower and Holder
are parties.

3

--------------------------------------------------------------------------------

ARTICLE IV

MISCELLANEOUS

     4.1 Failure or Indulgence Not Waiver. No failure or delay on the part of
Holder hereof in the exercise of any power, right or privilege hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power, right or privilege preclude other or further exercise thereof or of
any other right, power or privilege. All rights and remedies existing hereunder
are cumulative to, and not exclusive of, any rights or remedies otherwise
available.

     4.2 Notices. All notices, demands, requests, consents, approvals, and other
communications required or permitted hereunder shall be in writing and, unless
otherwise specified herein, shall be (i) personally served, (ii) deposited in
the mail, registered or certified, return receipt requested, postage prepaid,
(iii) delivered by reputable air courier service with charges prepaid, or (iv)
transmitted by hand delivery, telegram, or facsimile, addressed as set forth on
the face page or to such other address as such party shall have specified most
recently by written notice. Any notice or other communication required or
permitted to be given hereunder shall be deemed effective (a) upon hand delivery
or delivery by facsimile, with accurate confirmation generated by the
transmitting facsimile machine, at the address or number designated below (if
delivered on a business day during normal business hours where such notice is to
be received), or the first business day following such delivery (if delivered
other than on a business day during normal business hours where such notice is
to be received) or (b) on the second business day following the date of mailing
by express courier service, fully prepaid, addressed to such address, or upon
actual receipt of such mailing, whichever shall first occur. The addresses for
such communications shall be as presented on the face page of this instrument.

     4.3 Amendment Provision. The term "Note" and all reference thereto, as used
throughout this instrument, shall mean this instrument as originally executed,
or if later amended or supplemented, then as so amended or supplemented.

     4.4 Assignability. This Note shall be binding upon the Borrower and its
successors and assigns, and shall inure to the benefit of the Holder and its
successors and assigns.

     4.5 Governing Law. This Note shall be governed by and construed in
accordance with the laws of the Province of British Columbia, Canada. Any action
brought by either party against the other concerning the transactions
contemplated by this Agreement shall be brought only in the courts of British
Columbia, Canada or in the federal courts of Canada. Both parties and the
individual signing this Agreement on behalf of the Borrower agree to submit to
the jurisdiction of such courts. The prevailing party shall be entitled to
recover from the other party its reasonable fees and costs.

     4.6 Maximum Payments. Nothing contained herein shall be deemed to establish
or require the payment of a rate of interest or other charges in excess of the
maximum permitted by applicable law. In the event that the rate of interest
required to be paid or other charges hereunder exceed the maximum permitted by
such law, any payments in excess of such maximum shall be credited against
amounts owed by the Borrower to the Holder and thus refunded to the Borrower.

4

--------------------------------------------------------------------------------

     4.7 Shareholder Status. The Holder shall not have rights as a shareholder
of the Borrower with respect to unconverted portions of this Note. However, the
Holder will have all the rights of a shareholder of the Borrower with respect to
the shares of Common Stock received after delivery by the Holder of a Conversion
Notice to the Borrower and such shares are issued in conjunction with item 2.1
herein.

     IN WITNESS WHEREOF, Borrower has caused this Note to be signed in its name
by an authorized officer on the date first noted above:

  GLOBAL GREEN SOLUTIONS INC.         By:       Name & Title: _____________,
Director

WITNESS:

__________________________________________



5

--------------------------------------------------------------------------------

NOTICE OF CONVERSION

(To be executed by the Registered Holder in order to convert the Note)

     The undersigned hereby elects to convert $____________ of the principal and
$_________ of the interest due on the Note issued by Global Green Solutions Inc.
on _______________ into Units of Global Green Solutions Inc.. (the "Borrower")
according to the conditions set forth in such Note, as of the date written
below. Each Unit consists of one common share and one share purchase warrant (a
“Warrant”), as described in the Note.

Date of Conversion: __________________________________

Conversion Price: US $0.10

# of Shares To Be Delivered: ___________________________ (Plus any applicable
interest shares)
(includes warrants as part of purchased unit)

Signature:           Print Name:           Print full Address for delivery      
             

6

--------------------------------------------------------------------------------

EXHIBIT A

Form of Warrant

“This warrant and the securities deliverable upon exercise hereof have not been
registered under the United States Securities Act of 1933, as amended (the “U.S.
Securities Act”), or the securities laws of any State of the United States. This
warrant may not be exercised by or on behalf of a person in the United States
unless the warrant and the underlying securities have been registered under the
U.S. Securities Act and the applicable securities legislation of any such state
or an exemption from such registration requirements is available. “United
States” and “U.S. person” are as defined by regulation S under the U.S.
Securities Act.”

“Unless permitted under securities legislation, the holder of the securities
shall not trade the securities before ________”

Warrant Certificate No. 200_- _____

WARRANT TO PURCHASE ________ SHARES
VOID AFTER 5:00 P.M., PACIFIC TIME, ON ________________

GLOBAL GREEN SOLUTIONS INC..
WARRANT AGREEMENT AND CERTIFICATE

     This certifies that, for value received, __________________________, the
registered holder hereof (the "Warrantholder") is entitled to purchase from
Global Green Solutions Inc. , a Nevada Corporation (the "Company") with its
principal office located at, 1010-789 WEST PENDER STREET, VANCOUVER BC V6C1H2,
at any time before 5:00 P.M., Pacific Time, on the date set forth above, which
date is the date two years following the initial issuance date of this Warrant
(the "Termination Date") at the purchase price of US$ 0.25 per share (the
"Exercise Price "or “Purchase Price”), the number of Shares of the Company's
Common Stock (the "Shares") set forth above. The number of Shares purchasable
upon exercise of this Warrant and the Exercise Price per Share shall be subject
to adjustment from time to time as set forth in Section 3 below.

Section 1. Transfer or Exchange of Warrant.

     1.1 The Company shall be entitled to treat the registered owner of any
Warrant as the owner in fact thereof for all purposes and shall not be bound to
recognize any equitable or other claim to or interest in such Warrant on the
part of any other person, and shall not be liable for any registration of
transfer of Warrants which are registered or to be registered in the name of a
fiduciary or the nominee of a fiduciary unless made with the actual knowledge
that a fiduciary or nominee is committing a breach of trust in requesting such
registration of transfer, or with such knowledge of such facts that its
participation therein amounts to gross negligence or bad faith.

     1.2 This Warrant may not be sold, transferred, assigned or hypothecated
except pursuant to all applicable Canadian and federal and state securities
laws.

     1.3 A Warrant shall be transferable only on the books of the Company upon
delivery of this Warrant Certificate duly endorsed by the Warrantholder or by
his duly authorized attorney or representative, or accompanied by proper
evidence of succession, assignment or authority to transfer. Upon any
registration of transfer, the Company shall deliver a new Warrant Certificate to
the persons entitled thereto.

7

--------------------------------------------------------------------------------

Section 2. Term of Warrants; Exercise of Warrants.

     2.1 Subject to the terms of this Agreement and Certificate, the
Warrantholder shall have the right, which may be exercised commencing at any
time after the Company has increased its authorized capital such that sufficient
shares of Common Stock are available for issuance upon exercise and ending at
5:00 p.m. Pacific Time on the Termination Date, to purchase from the Company the
number of Shares which the Warrantholder may at that time be entitled to
purchase on exercise of this Warrant.

     2.2 A Warrant shall be exercised by surrender to the Company, at its
principal office, of this Certificate evidencing the Warrant to be exercised,
together with the form of election to purchase attached hereto as Exhibit B duly
filled in and signed, and payment to the Company of the Exercise Price for the
number of Shares in respect of which such Warrant is then exercised. Payment of
the aggregate Exercise Price shall be made in cash or certified funds.

     2.3 Subject to Section 3 hereof, upon surrender of a Warrant Certificate
and payment of the Exercise Price as aforesaid, the Company shall issue and
cause to be delivered with all reasonable dispatch, to or upon the written order
of the Warrantholder exercising such Warrant and in such name or names as such
Warrantholder may designate, certificates for the number of Shares so purchased
upon the exercise of such Warrant. Such certificate or certificates shall be
deemed to have been issued and any person so designated to be named therein
shall be deemed to have become a holder of record of such Shares as of the date
of receipt by the Company of such Warrant Certificate and payment of the
Exercise Price. The rights of purchase represented by the Warrants shall be
exercisable, at the election of the Warrantholders thereof, either in full or
from time to time in part and, in the event that a Warrant Certificate is
exercised to purchase less than all of the Shares purchasable on such exercise
at any time prior to the Termination Date, a new Warrant Certificate evidencing
the remaining Warrant or Warrants will be issued.

     2.4 The Warrantholder will pay all documentary stamp taxes, if any,
attributable to the initial issuance of the Shares upon the exercise of
Warrants.

     2.5 Cashless Exercise

  (a)

This Warrant may be exercisable in whole or in part at the option of the Holder
either in (i) cash, wire transfer or by certified or official bank check payable
to the order of the Company equal to the applicable aggregate Purchase Price,
(ii) by cashless exercise in accordance with Section (b) below or (iii) by a
combination of any of the foregoing methods, for the number of common shares
specified in such form (as such exercise number shall be adjusted to reflect any
adjustment in the total number of shares of common shares issuable to the holder
per the terms of the Warrant) and the holder shall thereupon be entitled to
receive the number of duly authorized, validly issued, fully-paid and
non-assessable common shares in the capital of the Company (or Other Securities)
determined as provided herein.

8

--------------------------------------------------------------------------------


  (b)

If the Fair Market Value of one common share is greater than the Purchase Price
(at the date of calculation as set forth below), in lieu of exercising this
Warrant for cash, the holder may elect to receive common shares equal to the
value (as determined below) of this Warrant (or the portion thereof being
cancelled) by surrender of this Warrant at the principal office of the Company
together with the properly endorsed Subscription Form in which event the Company
shall issue to the holder a number of common shares computed using the following
formula:


                        X=Y (A-B)                 A           Where X=

 the number of common shares to be issued to the holder

     



  Y=

the number of common shares purchasable under the Warrant or, if only a portion
of the Warrant is being exercised, the portion of the Warrant being exercised

     



  A=

the fair market value of one share of the Company’s common stock as defined for
the purposes of this calculation as the 30 day volume weighted average price of
the Issuer’s securities preceding the date of Conversion as defined herein

     



    B=

 Purchase Price


  (c)

For purposes of Rule 144 promulgated under the 1933 Act, it is intended,
understood and acknowledged that the Warrant Shares issued in a cashless
exercise transaction shall be deemed to have been acquired by the Holder, and
the holding period for the Warrant Shares shall be deemed to have commenced, on
the date this Warrant was originally issued pursuant to the Subscription
Agreement.

Section 3. Adjustment of Exercise Price and Shares.

     3.1 If there is any change in the number of shares of outstanding Common
Stock through the declaration of stock dividends, or through a recapitalization
resulting in stock splits or combinations or exchanges of such shares, the
number of shares of Common Stock underlying the Warrants, and the exercise price
per share of the outstanding Warrants, shall be proportionately adjusted by the
Board to reflect any increase or decrease in the number of issued shares of
Common Stock; provided, however, that any fractional shares resulting from such
adjustment shall be eliminated.

9

--------------------------------------------------------------------------------

     3.2 In the event of the proposed dissolution or liquidation of the Company,
or any corporate separation or division, including, but not limited to,
split-up, split-off or spin-off, or a merger or consolidation of the Company
with another corporation, the Board may provide that each Warrantholder shall
have the right to exercise such Warrant (at its then current Exercise Price)
solely for the kind and amount of shares of stock and other securities,
property, cash or any combination thereof receivable upon such dissolution,
liquidation, corporate separation or division, or merger or consolidation by a
holder of the number of shares of Common Stock for which such Warrant might have
been exercised immediately prior to such dissolution, liquidation, corporate
separation or division, or merger or consolidation; or, in the alternative the
Board may provide that the Warrants shall terminate as of a date fixed by the
Board; provided, however, that not less than 30 days' written notice of the date
so fixed shall be given to each Warrantholder, who shall have the right, during
the period of 30 days preceding such termination, to exercise the Warrant as to
all or any part of the shares of Common Stock covered thereby.

     3.3 The preceding paragraph shall not apply to a merger or consolidation in
which the Company is the surviving corporation and shares of Common Stock are
not converted into or exchanged for stock, securities of any other corporation,
cash or any other thing of value. Notwithstanding the preceding sentence, in
case of any consolidation or merger of another corporation into the Company in
which the Company is the surviving corporation and in which there is a
reclassification or change (including a change to the right to receive cash or
other property) of the shares of Common Stock (excluding a change in par value,
or from no par value to par value, or any change as a result of a subdivision or
combination, but including any change in such shares into two or more classes or
series of shares), the Board may provide that the holder of this Warrant shall
have the right to exercise such Warrant solely for the kind and amount of shares
of stock and other securities (including those of any new direct or indirect
Parent of the Company), property, cash or any combination thereof receivable
upon such reclassification, change, consolidation or merger by the holder of the
number of shares of Common Stock for which such Warrant might have been
exercised.

     3.4 In the event of a change in the Common Stock of the Company as
presently constituted into the same number of shares with a par value, the
shares resulting from any such change shall be deemed to be the Common Stock of
the Company within the meaning of this agreement.

     3.5 To the extent that the foregoing adjustments relate to stock or
securities of the Company, such adjustments shall be made by the Board, whose
determination in that respect shall be final, binding and conclusive.

     3.6 Except as expressly provided herein, the Warrantholder shall have no
rights by reason of any subdivision or consolidation of shares of stock of any
class, or the payment of any stock dividend or any other increase or decrease in
the number of shares of stock of any class, or by reason of any dissolution,
liquidation, merger, or consolidation or spin-off of assets or stock of another
corporation; and any issue by the Company of shares of stock of any class, or
securities convertible into shares of stock of any class, shall not affect, and
no adjustment by reason thereof shall be made with respect to, the number or
price of shares of Common Stock subject to this Warrant. The grant of this
Warrant shall not affect in any way the right or power of the Company to make
adjustments, reclassifications, reorganizations or changes of its capital or
business structures, or to merge or consolidate, or to dissolve, liquidate, or
sell or transfer all or any part of its business or assets.

10

--------------------------------------------------------------------------------

Section 4. Mutilated or Missing Warrant Certificates.

In case any Warrant Certificate shall be mutilated, lost, stolen or destroyed,
the Company shall, at the request of the holder of such Certificate, issue and
deliver, in exchange and substitution for and upon cancellation of the mutilated
Certificate, or in lieu of and substitution for the Certificate, lost, stolen or
destroyed, a new Warrant Certificate of like tenor and representing an
equivalent right or interest; but only upon receipt of evidence satisfactory to
the Company of such loss, theft or destruction of such Warrant Certificate and
indemnity, if requested, also satisfactory to the Company. An applicant for such
a substitute Warrant Certificate shall also comply with such other reasonable
regulations and pay such other reasonable charges as the Company may prescribe.

Section 5. Reservation of Shares of Common Stock.

There has been reserved, and the Company shall at all times keep reserved so
long as any of the Warrants remain outstanding, out of its authorized Common
Stock a number of shares of Common Stock sufficient to provide for the exercise
of the rights of purchase represented by the outstanding Warrants and the
underlying securities.

Section 6. No Fractional Shares.

The Company shall not be required to issue fractional shares or scrip
representing fractional shares upon the exercise of the Warrants. As to any
final fraction of a Share which the Warrantholder would otherwise be entitled to
purchase upon such exercise, the Company shall pay a cash adjustment in respect
of such final fraction in an amount equal to the same fraction of the market
price of a share of Common Stock on the business day preceding the day of
exercise.

Section 7. Transfer and Exercise to Comply With the Securities Act of 1933.

The Warrants may not be exercised except in a transaction exempt from
registration under the Act.

Section 8. Notices.

Any notice pursuant to this Agreement by the Company or by the Warrantholders
shall be in writing and shall be deemed to have been duly given if delivered or
mailed certified mail, return receipt requested to the Company or the
Warrantholder at the addresses set forth above. Each party hereto may from time
to time change the address to which notices to it are to be delivered or mailed
hereunder by notice in accordance herewith to the other party.

Section 9. Successors.

All the covenants and provisions of this Agreement by or for the benefit of the
Company or the Warrantholders shall bind and inure to the benefit of their
respective successors and assigns.

Section 10. Applicable Law.

This Warrant Agreement and Certificate and any replacement Certificate issued
here under shall be governed by and construed in accordance with the laws of the
Province of British Columbia, Canada, and the federal laws of Canada applicable
therein.

  GLOBAL GREEN SOLUTIONS INC         By:       Director

11

--------------------------------------------------------------------------------

Exhibit B

PURCHASE FORM

Dated _______________, ____

     The undersigned hereby irrevocably elects to exercise the Warrant
represented by this Warrant Certificate to the extent of purchasing __________
Shares of GLOBAL GREEN SOLUTIONS INC. and hereby makes payment of US$ 0.25 per
Share in payment of the exercise price thereof.

INSTRUCTIONS FOR REGISTRATION OF STOCK

Name:                                                                          
               (please type or print in block letters)   Address:      
Signature ______________________________________________________     Dated:
___________________,______

ASSIGNMENT FORM

      FOR VALUE RECEIVED, __________________________ , hereby sells, assigns and
transfers unto

Name:    (Please type or print in block letters)    Address:  

the right to purchase Shares of GLOBAL GREEN SOLUTIONS INC. represented by this
Warrant Certificate to the extent of Shares as to which such right is
exercisable and does hereby irrevocably constitute and appoint GLOBAL GREEN
SOLUTIONS INC. to transfer the same on the books of the Company with full power
of substitution in the premises.

  _______________________________________ Signature

Dated: ___________________,______

     Notice: The signature of this assignment must correspond with the name as
it appears upon the face of this Warrant Certificate in every particular,
without alteration or enlargement or any change whatsoever.

--------------------------------------------------------------------------------